Exhibit 10.1




LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of
September 30, 2019 (the “Effective Date”) among Solar Capital Ltd., a Maryland
corporation with an office located at 500 Park Avenue, 3rd Floor, New York, NY
10022 (“Solar”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the lenders
listed on Schedule 1.1 hereof or otherwise a party hereto from time to time
including Solar in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”), and Kindred Biosciences, Inc., a Delaware corporation
(“Parent”), KindredBio Equine, Inc., a Delaware corporation (“Equine”) and
Centaur Biopharmaceutical Services, Inc., a Delaware corporation (“Centaur”),
each with offices located at 1555 Bayshore Highway, Suite 200, Burlingame, CA
94010 (Parent, Equine and Centaur, individually and collectively, jointly and
severally, “Borrower”), provides the terms on which the Lenders shall lend to
Borrower and Borrower shall repay the Lenders. The parties agree as follows:
1.
DEFINITIONS AND OTHER TERMS



1.1    Terms


. Capitalized terms used herein shall have the meanings set forth in Section 1.4
to the extent defined therein. All other capitalized terms used but not defined
herein shall have the meaning given to such terms in the Code. Any accounting
term used but not defined herein shall be construed in accordance with GAAP and
all calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules. Notwithstanding
anything to the contrary contained herein, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof.
1.2    Section References


. Any section, subsection, schedule or exhibit references are to this Agreement
unless otherwise specified.
1.3    Divisions


. For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
1.4    Definitions


. The following terms are defined in the Sections or subsections referenced
opposite such terms:





--------------------------------------------------------------------------------

Exhibit 10.1


“Agreement”
Preamble
“Approved Lender”
Section 12.1
“Borrower”
Preamble
“Centaur”
Preamble
“Claims”
Section 12.2
“Collateral Agent”
Preamble
“Collateral Agent Report”
Exhibit B, Section 5
“Communications”
Section 10
“Connection Income Taxes”
Exhibit C, Section 1
“Default Rate”
Section 2.3(b)
“Effective Date”
Preamble
“Equine”
Preamble
“Event of Default”
Section 8
“Excluded Taxes”
Exhibit C, Section 1
“FATCA”
Exhibit C, Section 1
“Indemnified Person”
Section 12.2
“Indemnified Taxes”
Exhibit C, Section 1
“Lender” and “Lenders”
Preamble
“Lender Transfer”
Section 12.1
“New Subsidiary”
Section 6.10
“Non-Funding Lender”
Exhibit B, Section 10(c)(ii)
“Open Source Licenses”
Section 5.2(f)
“Other Connection Taxes”
Exhibit C, Section 1
“Other Lender”
Exhibit B, Section 10(c)(ii)
“Other Taxes”
Exhibit C, Section 1
“Parent”
Preamble
“Participant Register”
Section 12.1
“Perfection Certificate” and “Perfection Certificates”
Section 5.1
“Recipient”
Exhibit C, Section 1
“Register”
Section 12.1
“Solar”
Preamble
“Term A Loan”
Section 2.2(a)(i)
“Term B Loan”
Section 2.2(a)(ii)
“Term C Loan”
Section 2.2(a)(iii)
“Term Loan”
Section 2.2(a)(iii)
“Termination Date”
Exhibit B, Section 8
“Transfer”
Section 7.1
“U.S. Tax Compliance Certificate”
Exhibit C, Section 7(b)(ii)(C)
“Withholding Agent”
Exhibit C, Section 1



In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to Borrower.







--------------------------------------------------------------------------------

Exhibit 10.1


“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.


“ACH Letter” is ACH debit authorization in the form of Exhibit G hereto.


“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.


“Amortization Date” is November 1, 2021; provided that if the Collateral Agent
receives evidence reasonably satisfactory to Collateral Agent that Borrower
achieved full compliance with Section 7.13 at all times from the Effective Date
through September 30, 2021, upon request from the Borrower on or prior to
October 15, 2021, the Amortization Date shall be May 1, 2022.


“Anti‑Terrorism Laws” are any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.


“Applicable Rate” means (a) 6.75% plus (b) the greater of (i) the rate per annum
rate published by the Intercontinental Exchange Benchmark Administration Ltd.
(the “Service”) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, as determined by Collateral Agent)
for a term of one month, which determination by Collateral Agent shall be
conclusive in the absence of manifest error; provided that if, at any time,
Lenders notify Collateral Agent that Lenders have determined that (x) Lenders
are unable to determine or ascertain such rate, (y) the applicable regulator has
made public statements to the effect that the rate published by the Service is
no longer used for determining interest rates for loans or (z) by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars in the applicable amounts or for the relative maturities
are not being offered for such period, then the Applicable Rate shall be equal
to an alternate benchmark rate and spread agreed between Collateral Agent and
Borrower (which may include SOFR, to the extent publicly available quotes of
SOFR exist at the relevant time), giving due consideration to (i) market
convention or (ii) selection, endorsement or recommendation by a Relevant
Governmental Body. Such alternative benchmark rate and spread shall be binding
unless the Required Lenders object within five (5) days following notification
of such amendment and (ii) 2.17%.


“Approval Milestone I” is FDA approval of Borrower’s NADA for KIND-012 (Zimeta
IV) for the treatment of pyrexia in horses, subject to verification (including
supporting documents) reasonably satisfactory to Collateral Agent.


“Approval Milestone II” is USDA approval of Borrower’s PLA for KIND-016 for the
treatment of atopic dermatitis in dogs, subject to verification (including
supporting documents) reasonably satisfactory to Collateral Agent.


“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.


“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or





--------------------------------------------------------------------------------

Exhibit 10.1


(e) a Person that is named a “specially designated national” or “blocked person”
on the most current list published by OFAC or other similar list.


“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, state, local and foreign tax returns, records
regarding Borrower’s or its Subsidiaries’ assets or liabilities, the Collateral,
business operations or financial condition, and all computer programs or storage
or any equipment containing such information.


“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.


“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (b) commercial paper maturing no more
than one (1) year after its creation and having the highest rating from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(c) certificates of deposit maturing no more than one (1) year after issue
provided that the account in which any such certificate of deposit is maintained
is subject to a Control Agreement in favor of Collateral Agent, and (d) any
money market or similar funds that exclusively hold any of the foregoing.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.


“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.


“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.


“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.


“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.


“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.


“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit E.


“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for





--------------------------------------------------------------------------------

Exhibit 10.1


which the Contingent Obligation is made or, if not determinable, the maximum
reasonably anticipated liability for it determined by the Person in good faith
in accordance with GAAP; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.


“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower or such Subsidiary, as applicable, and Collateral
Agent pursuant to which Collateral Agent, for the ratable benefit of the Secured
Parties, obtains “control” (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.


“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.


“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.


“Designated Deposit Account” is Borrower’s deposit account, account number
814-028067, maintained at Morgan Stanley Smith Barney LLC.


“Dollars,” “dollars” and “$” each mean lawful money of the United States.


“DEA” means the United States Drug Enforcement Administration or any successor
thereto.


“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000.00); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include, unless an Event of Default has
occurred and is continuing, (i) Borrower or any of Borrower’s Affiliates or
Subsidiaries or (ii) a then-current direct competitor of Borrower, as determined
by Collateral Agent. Notwithstanding the foregoing, (x) in connection with any
assignment by a Lender as a result of a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party and (y) in connection with a
Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Collateral Agent shall have received and accepted an
effective assignment agreement from such Person or party in form reasonably
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.


“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made under the Code, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.


“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.







--------------------------------------------------------------------------------

Exhibit 10.1


“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its
Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.


“FDA” means the U.S. Food and Drug Administration or any successor thereto.


“Fee Letter” means that certain Fee Letter dated the Effective Date, between
Borrower and Solar, as amended, amended and restated, supplemented or otherwise
modified from time to time.


“Foreign Currency” means lawful money of a country other than the United States.


“Funding Date” is any date on which a Term Loan is made to or on account of
Borrower which shall be a Business Day.


“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.


“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.


“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, Registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof (including the FDA) or any
entity or officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state or locality of the United States, the
United States, or a foreign government.


“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent for
the benefit of the Secured Parties (including without limitation pursuant to
Section 6.10).


“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.


“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations,
(d) non-contingent obligations of such Person to





--------------------------------------------------------------------------------

Exhibit 10.1


reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person, (g)
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (h) all
Indebtedness of others guaranteed by such Person, (i) off-balance sheet
liabilities and/or pension plan or multiemployer plan liabilities of such
Person, (j) obligations arising under non-compete agreements, (k) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the ordinary course of business and
(l) Contingent Obligations.


“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.


“Insolvent” means not Solvent.


“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;


(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;


(c)any and all source code;


(d)any and all design rights which may be available to Borrower;


(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and


(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement dated as of the Effective Date between Borrower and
Collateral Agent, as the same may from time to time be amended, restated,
modified or otherwise supplemented.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.


“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.


“IPO” means the initial public offering and sale of Borrower’s common stock.


“IRS” means the United States Internal Revenue Service.







--------------------------------------------------------------------------------

Exhibit 10.1


“Key Person” is each of Borrower’s (i)  Chief Executive Officer, who is Richard
Chin as of the Effective Date, (ii) Chief Financial Officer, who is Wendy Wee as
of the Effective Date and (iii) President and Chief Operating Officer, who is
Denise Bevers as of the Effective Date.


“Knowledge” means to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.


“Lender” is any one of the Lenders.


“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.


“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses (whether generated
in house or by outside counsel), as well as appraisal fees, fees incurred on
account of lien searches, inspection fees, and filing fees) for preparing,
amending, negotiating and administering the Loan Documents, and (b) all fees and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred by Collateral Agent and/or the Lenders in connection with
the Loan Documents.


“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


“Loan Documents” are, collectively, this Agreement, the Fee Letter, each Control
Agreement, the Pledge Agreement, the Intellectual Property Security Agreement,
the Perfection Certificates, each Compliance Certificate, the ACH Letter, each
Loan Payment Request Form, any Guarantees, any subordination agreements, any
note, or notes or guaranties executed by Borrower or any other Person, any
agreements creating or perfecting rights in the Collateral (including all
insurance certificates and endorsements, landlord consents and bailee consents)
and any other present or future agreement entered into by Borrower, any
Guarantor or any other Person for the benefit of the Lenders and Collateral
Agent, as applicable, in connection with this Agreement; all as amended,
restated, or otherwise modified.


“Loan Payment Request Form” is that certain form attached hereto as Exhibit D.


“Material Adverse Change” is (a) a material adverse change in the business,
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries, when taken as a whole; or (b) a material impairment of (i) the
prospect of repayment of any portion of the Obligations, (ii) the legality,
validity or enforceability of any Loan Document, (iii) the rights and remedies
of Collateral Agent or Lenders under any Loan Document except as the result of
the action or inaction of the Collateral Agent or Lenders or (iv) the validity,
perfection or priority of any Lien in favor of Collateral Agent for the benefit
of the Secured Parties on any of the Collateral except as the result of the
action or inaction of the Collateral Agent or Lenders.


“Material Agreement” is any license, agreement or other contractual arrangement
(other than purchase orders, including, without limitation, for pharmaceutical
ingredients, and sales orders in the ordinary course of Borrower’s business)
whereby Borrower or any of its Subsidiaries is reasonably likely to be required
to transfer, either in-kind or in cash, in any period of twelve consecutive
months prior to the Maturity Date, assets or property valued (book or market) at
more than One Million Dollars ($1,000,000.00) in the aggregate.


“Maturity Date” is, for each Term Loan, September 30, 2024.


“Minimum Cash Amount” is (a) at any time prior to the initial Funding Date of
any Term B Loan, Five Million Dollars ($5,000,000), (b) at all times on and
after the initial Funding Date of any Term B Loan and prior to the initial
Funding Date of any Term C Loan, Ten Million Dollars ($10,000,000) and (c) at
all times on and after the initial Funding Date of any Term C Loan, Fifteen
Million Dollars ($15,000,000).





--------------------------------------------------------------------------------

Exhibit 10.1




“NADA” means a New Animal Drug Application, submitted to the FDA pursuant to 21
U.S.C. § 360b for authorization to market a new animal drug.


“Net Product Revenue” means, with respect to Borrower and its Subsidiaries that
are Guarantors or co-Borrowers, revenue (determined under GAAP) actually
received by Borrower and its Subsidiaries that are Guarantors or co-Borrowers
(i.e., net of any deductions, commissions or other fees) with respect to
products of Borrower and its Subsidiaries that are Guarantors or co-Borrowers
that are actually sold to non-Affiliate third parties (and excluding, for the
avoidance of doubt, any payments resulting from collaborations or similar
transactions between third parties and Borrower or its Subsidiaries).


“Net Product Revenue Milestone I” is the achievement by Borrower of Net Product
Revenue greater than or equal to Four Million Dollars ($4,000,000.00),
calculated on a trailing six-month basis on or before December 31, 2020, subject
to verification (including supporting documents) reasonably satisfactory to
Collateral Agent.


“Net Product Revenue Milestone II” is the achievement by Borrower of Net Product
Revenue greater than or equal to Seven Million Dollars ($7,000,000.00),
calculated on a trailing six-month basis on or before June 30, 2021, subject to
verification (including supporting documents) reasonably satisfactory to
Collateral Agent.


“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Premium, all fees under
the Fee Letter, and any other amounts Borrower owes the Collateral Agent or the
Lenders now or later, in connection with, related to, following, or arising
from, out of or under, this Agreement or, the other Loan Documents, or
otherwise, and including interest accruing after Insolvency Proceedings begin
(whether or not allowed) and debts, liabilities, or obligations of Borrower
assigned to the Lenders and/or Collateral Agent in connection with this
Agreement and the other Loan Documents, and the performance of Borrower’s duties
under the Loan Documents.


“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.


“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.


“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.


“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.


“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on November 1, 2019.


“Permitted Indebtedness” is:


(a)Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;


(b)Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate;





--------------------------------------------------------------------------------

Exhibit 10.1




(c)Subordinated Debt;


(d)Unsecured Indebtedness to trade creditors, including, without limitation,
Indebtedness incurred in connection with the purchase of pharmaceutical
ingredients and goods and products from Borrower’s contract manufacturers;


(e)Unsecured Indebtedness in connection with credit cards incurred in the
ordinary course of business in an aggregate amount not to exceed Two Hundred
Fifty Thousand Dollars $250,000;


(f)Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed One Million Dollars
($1,000,000.00) at any time and (ii) the principal amount of such Indebtedness
does not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made), and provided further that the limit of such
Indebtedness shall be Two Million Dollars ($2,000,000) if all or a portion of
the Indebtedness described in this paragraph is incurred to finance the
acquisition of manufacturing Equipment;


(g)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;


(h)Other unsecured Indebtedness at any time not to exceed Five Hundred Thousand
Dollars ($500,000.00) in the aggregate; and


(i)Extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.


“Permitted Investments” are:


(a)Investments disclosed on the Perfection Certificate and existing on the
Effective Date;


(b)(i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent (such approval not to be
unreasonably withheld or delayed);


(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;


(d)Investments consisting of Deposit Accounts in which Collateral Agent has a
perfected Lien (subject to the terms of this Agreement) for the ratable benefit
of the Secured Parties;


(e)Investments in connection with Transfers permitted by Section 7.1;


(f)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors; not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate for (i)
and (ii) in any fiscal year;







--------------------------------------------------------------------------------

Exhibit 10.1


(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;


(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary; and


(i)Investments in joint ventures or strategic alliances in the ordinary course
of Borrower’s business consisting of the non‑exclusive licensing of technology,
the development of technology or the providing of technical support; provided
that any such Investments made in cash shall not exceed One Million Dollars
($1,000,000) in any fiscal year.


“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, (B) non‑exclusive licenses for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the ordinary course of business, provided, that, with respect to each such
license described in clause (B), the license constitutes an arms‑length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property, (C) exclusive licenses for the use of the Intellectual Property of
Borrower or any of its Subsidiaries entered into in the ordinary course of
business, provided, that, with respect to each such license described in this
clause (C), the license (i) constitutes an arms‑length transaction, the terms of
which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property and (ii) is limited in
territory with respect to a specific geographic country or region (i.e. Japan,
Germany, northern China) outside of the United States and (D) inbound licenses
permitted hereunder.


“Permitted Liens” are:


(a)Liens existing on the Effective Date and disclosed on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;


(b)Liens for Taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith by
appropriate proceedings diligently conducted and for which Borrower maintains
adequate reserves on Borrower’s Books in accordance with GAAP, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code and the Treasury Regulations adopted thereunder;
(c)Liens securing Indebtedness permitted under clause (f) of the definition of
“Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;


(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;


(e)Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);







--------------------------------------------------------------------------------

Exhibit 10.1


(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;


(g)Leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;


(h)Banker’s liens, rights of setoff and Liens in favor of financial institutions
incurred in the ordinary course of business arising in connection with
Borrower’s deposit accounts or securities accounts held at such institutions
solely to secure payment of fees and similar costs and expenses and provided
such accounts are maintained in compliance with Section 6.6(a) hereof;


(i)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; and


(j)Permitted Licenses.


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


“PLA” means an application for a United States Veterinary Biological Product
License, submitted to the USDA pursuant to 9 C.F.R. § 102.3 for authorization to
market a veterinary biologic.


“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date, between Borrower and Collateral Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.


“Prepayment Premium” is, with respect to any Term Loan subject to prepayment,
refinancing, substitution or replacement prior to the Maturity Date, whether by
mandatory or voluntary prepayment, acceleration or otherwise (including, but not
limited to, upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), an additional fee payable to
the Lenders in amount equal to:


(a)for a prepayment, refinancing, substitution or replacement made on or after
the Effective Date through and including the first anniversary of the Effective
Date, three percent (3.00%) of the principal amount of such Term Loan prepaid;


(b)for a prepayment, refinancing, substitution or replacement made after the
date which is after the first anniversary of the Effective Date through and
including the second anniversary of the Effective Date, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and


(c)for a prepayment, refinancing, substitution or replacement made after the
date which is after the second anniversary of the Effective Date and prior to
the Maturity Date, one percent (1.00%) of the principal amount of the Term Loans
prepaid.


Notwithstanding the foregoing, Lenders agree to waive the Prepayment Premium
with respect to a prepayment in conjunction with a refinancing of the Term Loans
with Solar or Solar’s Affiliates.


“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.





--------------------------------------------------------------------------------

Exhibit 10.1




“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.


“Qualified Cash” means the amount of Borrower’s cash and Cash Equivalents held
in accounts subject to a Control Agreement in favor of Collateral Agent.


“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable that
have not been paid within ninety (90) days from the invoice date of the relevant
account payable (other than accounts that are subject to good faith disputes as
permitted herein and for which Borrower maintains adequate reserves in
accordance with GAAP).


“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.


“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA, DEA, USDA or
state pharmacy and veterinary licensing authorities (including, without
limitation, new drug applications, abbreviated new drug applications, biologics
license applications, investigational new drug applications, over-the-counter
drug monographs, device pre-market approval applications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, investigational new animal drug applications, NADAs, PLAs,
abbreviated new animal drug applications, conditional new animal drug
applications, and wholesale distributor permits).


“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.


“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.


“Relevant Governmental Body” means the Federal Reserve Board, the Federal
Reserve Bank of New York, and/or a committee officially endorsed or convened by
the Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.


“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this clause
(ii), (A) each Original Lender that has not assigned or transferred any portion
of its Term Loan, (B) each assignee or transferee of an Original Lender’s
interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.


“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.







--------------------------------------------------------------------------------

Exhibit 10.1


“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.


“Second Draw Conditions” are satisfaction of each of the following: (a) no Event
of Default has occurred and is continuing, (b) Borrower has achieved Net Product
Revenue Milestone I and (c) Borrower has achieved Approval Milestone I.


“Second Draw Period” is the period commencing on the date Borrower satisfies the
Second Draw Conditions and ending on the earliest of (i) December 31, 2020, (ii)
thirty (30) days following the achievement of both Net Product Revenue Milestone
I and Approval Milestone I and (iii) the occurrence of an Event of Default.


“Secured Parties” means the Collateral Agent and the Lenders.


“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.


“SOFR” means the daily Secured Overnight Financing Rate provided by the Federal
Reserve Bank of New York as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s Website.


“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, and (c) such Person is able to
pay its debts (including trade debts) as they mature in the ordinary course
(without taking into account any forbearance and extensions related thereto).


“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance reasonably satisfactory to
Collateral Agent and the Required Lenders entered into between Collateral Agent,
Borrower, and/or any of its Subsidiaries, and the other creditor), on terms
reasonably acceptable to Collateral Agent and the Required Lenders.


“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A Loan Commitment” is, for any Lender, the obligation of such Lender to
make a Term A Loan, up to the principal amount shown on Schedule 1.1. “Term A
Loan Commitments” means the aggregate amount of such commitments of all Lenders.


“Term B Loan Commitment” is, for any Lender, the obligation of such Lender to
make a Term B Loan, up to the principal amount shown on Schedule 1.1. “Term B
Loan Commitments” means the aggregate amount of such commitments of all Lenders.


“Term C Loan Commitment” is, for any Lender, the obligation of such Lender to
make a Term C Loan, up to the principal amount shown on Schedule 1.1. “Term C
Loan Commitments” means the aggregate amount of such commitments of all Lenders.







--------------------------------------------------------------------------------

Exhibit 10.1


“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.


“Third Draw Conditions” are satisfaction of each of the following: (a) no Event
of Default has occurred and is continuing, (b) Borrower has achieved Net Product
Revenue Milestone II and (c) Borrower has achieved Approval Milestone II.


“Third Draw Period” is the period commencing on the date Borrower satisfies the
Third Draw Conditions and ending on the earliest of (i) June 30, 2021, (ii)
thirty (30) days following the achievement of both Net Product Revenue Milestone
II and Approval Milestone II and (iii) the occurrence of an Event of Default.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower and each of its
Subsidiaries connected with and symbolized by such trademarks.


“Unqualified Opinion” means an opinion on financial statements from an
independent certified public accounting firm acceptable to Collateral Agent in
its reasonable discretion which opinion shall not include any qualifications or
any going concern limitations.


“USDA” means the United States Department of Agriculture or any successor
thereto.


2.
LOANS AND TERMS OF PAYMENT



2.1    Promise to Pay


. Borrower hereby unconditionally promises to pay each Lender, the outstanding
principal amount of all Term Loans advanced to Borrower by such Lender and
accrued and unpaid interest thereon and any other amounts due hereunder as and
when due in accordance with this Agreement.
2.2    Term Loans


(a)Availability. (i) Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate principal amount of Twenty Million Dollars
($20,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”). After repayment, no Term
A Loan may be re‑borrowed.


(ii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate principal amount of up to Fifteen Million
Dollars ($15,000,000) according to each Lender’s Term B Loan Commitment as set
forth on Schedule 1.1 hereto (such term loans are hereinafter referred to singly
as a “Term B Loan”, and collectively as the “Term B Loans”). After repayment, no
Term B Loan may be re‑borrowed.


(iii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Third Draw Period, to make term
loans to Borrower in an aggregate principal amount of up to Fifteen Million
Dollars ($15,000,000.00) according to each Lender’s Term C Loan Commitment as
set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term C Loan”, and collectively as the “Term C Loans”; each Term A
Loan, Term B Loan or Term C Loan is hereinafter referred to singly as a “Term
Loan” and the Term A Loans, the Term B Loans and the Term C Loans are
hereinafter referred to collectively as the “Term Loans”). After repayment, no
Term C Loan may be re‑borrowed.







--------------------------------------------------------------------------------

Exhibit 10.1


(b)Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date after such Funding
Date. Commencing on the Amortization Date, and continuing on the Payment Date of
each month thereafter, Borrower shall (i) make monthly payments of interest, to
each Lender in accordance with its Pro Rata Share, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon the effective rate of interest applicable to the Term Loan, as determined
in Section 2.3(a) plus (ii) make consecutive equal monthly payments of principal
to each Lender in accordance with its Pro Rata Share, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (A) the respective principal amounts of such Lender’s Term
Loans outstanding, and (B) a repayment schedule equal to the number of months
remaining through the Maturity Date. All unpaid principal and accrued and unpaid
interest with respect to each such Term Loan is due and payable in full on the
Maturity Date. The Term Loans may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).


(c)Mandatory Prepayments. If the Term Loans are accelerated (including, but not
limited to, upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), Borrower shall immediately pay
to Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) any fees payable under the Fee Letter by reason of such prepayment,
(iii) the Prepayment Premium, plus (iv) all other Obligations that are due and
payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if any fees payable under the Fee Letter by
reason of such prepayments had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to each Lender
in accordance with the terms of the Fee Letter. The Prepayment Premium shall
also be payable in the event the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. EACH BORROWER AND GUARANTOR
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION.


(d)Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all of the outstanding principal balance of the Term
Loans advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Collateral Agent of its election to prepay the
Term Loans at least five (5) Business Days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) the outstanding principal of the Term Loans plus accrued and unpaid interest
thereon through the prepayment date, (B) any fees payable under the Fee Letter
by reason of such prepayment, (C) the Prepayment Premium, plus (D) all other
Obligations that are due and payable on such prepayment date, including any
Lenders’ Expenses and interest at the Default Rate (if any) with respect to any
past due amounts.
 
2.3    Payment of Interest on the Term Loans


(a)    Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating per annum
rate equal to the Applicable Rate in effect from time to time, which aggregate
interest rate shall be determined by Collateral Agent on the third Business Day
prior to the Funding Date of the applicable Term Loan and on the date occurring
on the first Business Day of the month prior to each Payment Date occurring
thereafter, which interest shall be payable monthly in arrears in accordance
with Sections 2.2(b) and 2.3(e). Except as set forth in Section 2.2(b), such
interest shall accrue on each Term Loan commencing on, and including, the
Funding Date of such Term Loan, and shall accrue on the principal amount
outstanding under such Term Loan through and including the day on which such
Term Loan is paid in full (or any payment is made hereunder).







--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, all Obligations shall accrue interest at a fixed per
annum rate equal to the rate that is otherwise applicable thereto plus five
percentage points (5.00%) (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent.


(c)    360‑Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year for the actual number of days elapsed.


(d)    Debit of Accounts. Collateral Agent and each Lender may debit (or ACH)
any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes the Lenders under the Loan Documents when due.
Any such debits (or ACH activity) shall not constitute a set‑off.


(e)    Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Person’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 12:00 noon Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set‑off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds. Collateral Agent may at its discretion and with prior notice of at least
one (1) Business Day, initiate debit entries to the Borrower’s account as
authorized on the ACH Letter (i) on each payment date of all Obligations then
due and owing, (ii) at any time any payment due and owing with respect to Lender
Expenses, and (iii) upon an Event of Default, any other Obligations outstanding.


2.4    Fees


. Borrower shall pay to Collateral Agent and/or Lenders (as applicable) the
following fees, which shall be deemed fully earned and non-refundable upon
payment:
(a)    Fee Letter. When due and payable under the terms of the Fee Letter, to
Collateral Agent and each Lender, as applicable, the fees set forth in the Fee
Letter.


(b)    Prepayment Premium. The Prepayment Premium, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata Shares.
Borrower expressly agrees (to the fullest extent that each may lawfully do so)
that: (i) the Prepayment Premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (ii) the Prepayment Premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (iii) there has been a
course of conduct between Collateral Agent, Lenders and Borrower giving specific
consideration in this transaction for such agreement to pay the Prepayment
Premium and (iv) Borrower shall be estopped hereafter from claiming differently
than as agreed to in this paragraph. Borrower expressly acknowledges that its
agreement to pay the Prepayment Premium to Lenders as herein described is a
material inducement to Lenders to provide the Term Loan Commitments and make the
Term Loans.


(c)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.


2.5    Taxes; Increased Costs







--------------------------------------------------------------------------------

Exhibit 10.1


. Borrower, Collateral Agent and the Lenders each hereby agree to the terms and
conditions set forth on Exhibit C attached hereto.
3.
CONDITIONS OF LOANS



3.1    Conditions Precedent to Initial Term Loan


. Each Lender’s obligation to make a Term A Loan is subject to the condition
precedent that Collateral Agent and each Lender shall consent to or shall have
received, in form and substance reasonably satisfactory to Collateral Agent and
each Lender, such documents, and completion of such other matters, as Collateral
Agent and each Lender may reasonably deem necessary or appropriate, including,
without limitation:
(a)original Loan Documents, each duly executed by Borrower and each Subsidiary,
as applicable;


(b)a completed Perfection Certificate for Borrower and each of its Subsidiaries;


(c)duly executed Control Agreements with respect to any Collateral Accounts
maintained by Borrower or any of its Subsidiaries;


(d)a duly executed Fee Letter;


(e)the Operating Documents and good standing certificates of Borrower and its
Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;


(f)a certificate of Borrower in substantially the form of Exhibit F hereto
executed by the Secretary of Borrower with appropriate insertions and
attachments, including with respect to (i) the Operating Documents of Borrower
(which Certificate of Incorporation of Borrower shall be certified by the
Secretary of State of the State of Delaware) and (ii) the resolutions adopted by
Borrower’s board of directors for the purpose of approving the transactions
contemplated by the Loan Documents;


(g)certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial Term
Loan, will be terminated or released;


(h)a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;


(i)evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Secured Parties; and


(j) payment of the fees payable under the terms of the Fee Letter and Lenders’
Expenses then due as specified in Section 2.4 hereof.


3.2    Conditions Precedent to all Term Loans


. The obligation of each Lender to extend each Term Loan, including the initial
Term Loan, is subject to the following conditions precedent:
(a)    receipt by Collateral Agent of an executed Loan Payment Request Form in
the form of Exhibit D attached hereto;





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the Funding Date of each Term
Loan; provided, however, that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the
funding of such Term Loan;


(c)    in such Lender’s reasonable discretion, there has not been any Material
Adverse Change;


(d)    No Event of Default or an event that with the passage of time could
result in an Event of Default, shall exist; and


(e)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.


3.3    Covenant to Deliver


. Borrower agrees to deliver to Collateral Agent and the Lenders each item
required to be delivered to Collateral Agent under this Agreement as a condition
precedent to any Term Loan. Borrower expressly agrees that a Term Loan made
prior to the receipt by Collateral Agent or any Lender of any such item shall
not constitute a waiver by Collateral Agent or any Lender of Borrower’s
obligation to deliver such item, and any such Term Loan in the absence of a
required item shall be made in each Lender’s sole discretion.
3.4    Procedures for Borrowing


. Subject to the prior satisfaction of all other applicable conditions to the
making of a Term Loan set forth in this Agreement, to obtain a Term Loan (other
than the Term Loan funded on the Effective Date), Borrower shall notify the
Lenders (which notice shall be irrevocable) by electronic mail, facsimile, or
telephone by 12:00 noon New York City time three (3) Business Days prior to the
date the Term Loan is to be made. Together with any such electronic, facsimile
or telephonic notification, Borrower shall deliver to Collateral Agent by
electronic mail or facsimile a completed Loan Payment Request Form executed by a
Responsible Officer or his or her designee. The Collateral Agent may rely on any
telephone notice given by a person whom Collateral Agent reasonably believes is
a Responsible Officer or designee. On the Funding Date related to any Term Loan,
each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment in respect of such
Term Loan.
3.5    Post-Closing Obligations


. Notwithstanding any provision herein or in any other Loan Document to the
contrary, to the extent not actually delivered on or prior to the Effective
Date, Borrower shall:
(a)    Use commercially reasonable efforts to deliver to Collateral Agent
landlord’s consents and bailee waivers executed in favor of Collateral Agent in
respect of all of Borrower’s and each Subsidiaries’ leased locations no later
than thirty (30) days after the Effective Date;
(b)    Deliver to Collateral Agent a mortgage, in form and substance reasonably
satisfactory to Collateral Agent and Borrower, with respect to Borrower’s owned
real property located in the State of Kansas, no later than December 31, 2019;
(c)    Deliver to Collateral Agent insurance endorsements satisfying the
requirements of Section 6.5 within 30 days after the Effective Date;
(d)    Deliver to Collateral Agent fully-executed Control Agreements, in form
and substance reasonably satisfactory to Collateral Agent, from Morgan Stanley
Smith Barney LLC and First Republic Bank Securities





--------------------------------------------------------------------------------

Exhibit 10.1


Company, LLC (or any other Person who then holds Borrower’s Securities Accounts)
with regard to Borrower’s Securities Accounts within seven (7) days of the
Effective Date;
(e)    Deliver to Collateral Agent a fully-executed Control Agreement, in form
and substance reasonably satisfactory to Collateral Agent, from First Republic
Bank (or any other Person who then holds Borrower’s Deposit Accounts) with
regard to Borrower’s Deposit Accounts within seven (7) days of the Effective
Date; and


(f)    Deliver to Collateral Agent evidence, reasonably satisfactory to
Collateral Agent, that all funds deposited to account number 40611172,
maintained at Citibank, N.A. on the Effective Date have transferred to the
Designated Deposit Account within one (1) day of the Effective Date.


Collateral Agent agrees that each Control Agreement shall automatically
terminate ten days after the earlier to occur of (1) the payment or other
extinguishment of all Obligations and (2) the termination of the security
interest described below in Article 4.
4.
CREATION OF SECURITY INTEREST



4.1    Grant of Security Interest


. Borrower hereby grants Collateral Agent, for the ratable benefit of the
Secured Parties, to secure the payment and performance in full of all of the
Obligations, a continuing first priority security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Secured Parties, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products and supporting obligations (as defined in
the Code) in respect thereof. If Borrower shall acquire any commercial tort
claim (as defined in the Code), Borrower shall grant to Collateral Agent, for
the ratable benefit of the Secured Parties, a first priority security interest
therein and in the proceeds and products and supporting obligations (as defined
in the Code) thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to Collateral Agent.
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to extend Term Loans has terminated, Collateral Agent shall, at the sole cost
and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.
4.2    Authorization to File Financing Statements


. Borrower hereby authorizes Collateral Agent to file financing statements or
take any other action required to perfect Collateral Agent’s security interests
in the Collateral (held for the ratable benefit of the Secured Parties), without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents.
5.
REPRESENTATIONS AND WARRANTIES



Borrower represents and warrants to Collateral Agent and the Lenders as follows:
5.1    Due Organization, Authorization: Power and Authority


. Borrower and each of its Subsidiaries is duly existing and in good standing as
a Registered Organization in its jurisdictions of organization or formation and
Borrower and each of its Subsidiaries is qualified and licensed to do business
and is in good standing in any jurisdiction in which the conduct of its
businesses or its ownership of property requires that it be so qualified except
where the failure to do so could not reasonably be expected to have a Material
Adverse Change. In connection with this Agreement, Borrower and each of its
Subsidiaries has delivered to Collateral Agent a completed perfection
certificate and any updates or supplements thereto on, before or after the
Effective Date (each a “Perfection Certificate” and collectively, the
“Perfection Certificates”). Borrower represents and warrants





--------------------------------------------------------------------------------

Exhibit 10.1


that all the information set forth on the Perfection Certificates pertaining to
Borrower and each of its Subsidiaries is accurate and complete in all
non-ministerial respects.


The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is, or they are, a party have been duly
authorized, and do not (i) conflict with any of Borrower’s or such Subsidiaries’
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Subsidiary, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect and except for the filing
of a Current Report on Form 8-K with the Securities and Exchange Commission) or
are being obtained pursuant to Section 6.1(b), or (v) constitute an event of
default under any material agreement by which Borrower, any of its Subsidiaries
or any of their respective properties, is bound. Neither Borrower nor any of its
Subsidiaries is in default under any agreement to which it is a party or by
which it or any of its assets is bound in which such default could reasonably be
expected to have a Material Adverse Change.
5.2    Collateral


(a)Borrower and each its Subsidiaries have good title to, have rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith in respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein as
required under this Agreement. The Accounts are bona fide, existing obligations
of the Account Debtors.


(b)The security interest granted herein is and shall at all times continue to be
a first priority perfected security interest in the Collateral, subject only to
involuntary Permitted Liens that, under applicable law, have priority over
Collateral Agent’s Lien.


(c)On the Effective Date, and except as disclosed on the Perfection Certificate
(i) the Collateral is not in the possession of any third party bailee, and (ii) 
no such third party bailee possesses components of the Collateral in excess of
Two Hundred Fifty Thousand Dollars ($250,000.00).


(d)All Inventory and Equipment is in all material respects of good and
marketable quality, free from material defects.


(e)Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. Except as noted on the Perfection Certificate (which, upon
the consummation of a transaction not prohibited by this Agreement, may be
updated to reflect such transaction), neither Borrower nor any of its
Subsidiaries is a party to, nor is bound by, any material license or other
Material Agreement, except for board-approved executive employment agreements,
employee and director equity incentive plans and agreements, a stockholder
rights agreement, indemnification agreements with directors and executive
officers, and real property leases entered into in the ordinary course of
business.


(f)None of Borrower or any of its Subsidiaries has used any software or other
materials that are subject to an open-source or similar license (including the
General Public License, Lesser General Public License, Mozilla Public License,
or Affero License) (collectively, “Open Source Licenses”) in a manner that would
cause any software or other materials owned by any Borrower or used in any
Borrower products to have to be (i) distributed to





--------------------------------------------------------------------------------

Exhibit 10.1


third parties at no charge or a minimal charge, (ii) licensed to third parties
for the purpose of creating modifications or derivative works, or (iii) subject
to the terms of such Open Source License.


5.3    Litigation
. Except as disclosed on the Perfection Certificate or with respect to which
Borrower has provided notice as required hereunder, there are no actions, suits,
investigations, or proceedings pending or, to the Knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).
5.4    No Material Adverse Change; Financial Statements


. All consolidated financial statements for Borrower and its consolidated
Subsidiaries, delivered to Collateral Agent fairly present, in conformity with
GAAP, and in all material respects the consolidated financial condition of
Borrower and its consolidated Subsidiaries, and the consolidated results of
operations of Borrower and its consolidated Subsidiaries. Since December 31,
2018, there has not been a Material Adverse Change.
5.5    Solvency


. Borrower is Solvent. Borrower and each of its Subsidiaries, when taken as a
whole, is Solvent.
5.6    Regulatory Compliance


. Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower nor any of its
Subsidiaries has violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s Knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the Knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
5.7    Investments


. Neither Borrower nor any of its Subsidiaries owns any stock, shares,
partnership interests or other equity securities except for Permitted
Investments.
5.8    Tax Returns and Payments; Pension Contributions







--------------------------------------------------------------------------------

Exhibit 10.1


. Borrower and each of its Subsidiaries have timely filed all required tax
returns and reports, and Borrower and each of its Subsidiaries have timely paid
all foreign, federal, state, and local Taxes, assessments, deposits and
contributions owed by Borrower and such Subsidiaries in an amount greater than
Ten Thousand Dollars ($10,000), in all jurisdictions in which Borrower or any
such Subsidiary is subject to Taxes, including the United States, unless such
Taxes are being contested in accordance with the next sentence. Borrower and
each of its Subsidiaries may defer payment of any contested Taxes, provided that
Borrower or such Subsidiary, (a) in good faith contests its obligation to pay
the Taxes by appropriate proceedings promptly and diligently instituted and
conducted; (b) notifies Collateral Agent of the commencement of, and any
material development in, the proceeding; and (c) maintains adequate reserves or
other appropriate provisions on its books in accordance with GAAP, provided,
further, that such action would not involve, in the reasonable judgment of
Collateral Agent, any risk of the sale, forfeiture or loss of any material
portion of the Collateral. Neither Borrower nor any of its Subsidiaries is aware
of any claims or adjustments proposed for any of Borrower’s or such Subsidiary’s
prior Tax years which could result in additional Taxes becoming due and payable
by Borrower or its Subsidiaries. Borrower and each of its Subsidiaries have paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and neither Borrower nor any
of its Subsidiaries has withdrawn from participation in, has permitted partial
or complete termination of, or has permitted the occurrence of any other event
with respect to, any such plan which could reasonably be expected to result in
any liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.
5.9    Use of Proceeds


. Borrower shall use the proceeds of the Term Loans as working capital and to
fund its general business requirements, and not for personal, family, household
or agricultural purposes.
5.10    Full Disclosure


. No written representation, warranty or other statement of Borrower or any of
its Subsidiaries in any certificate or written statement, when taken as a whole,
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not materially misleading (it being recognized that projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
6.
AFFIRMATIVE COVENANTS



Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:
6.1    Government Compliance


(a)Other than specifically permitted hereunder, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of organization and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Change. Comply with all laws, ordinances and regulations to which
Borrower or any of its Subsidiaries is subject, the noncompliance with which
could reasonably be expected to have a Material Adverse Change.


(b)Obtain and keep in full force and effect, all of the material Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Secured Parties, in all of the Collateral.


6.2    Financial Statements, Reports, Certificates; Notices







--------------------------------------------------------------------------------

Exhibit 10.1


(a)    Deliver to each Lender:


(i)as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and, if prepared by Borrower or
if reasonably requested by the Lenders, consolidating balance sheet, income
statement and cash flow statement covering the consolidated operations of
Borrower and its consolidated Subsidiaries for such month certified by a
Responsible Officer and in a form reasonably acceptable to the Collateral Agent;


(ii)[Reserved]


(iii)as soon as available, but no later than ninety (90) days after the last day
of Borrower’s fiscal year or within five (5) days of filing of the same with the
SEC, audited consolidated financial statements covering the consolidated
operations of Borrower and its consolidated Subsidiaries for such fiscal year,
prepared under GAAP, consistently applied, together with an Unqualified Opinion
on the financial statements;


(iv)as soon as available after approval thereof by Borrower’s board of
directors, but no later than the earlier of (x) ten (10) days’ after such
approval and (y) February 28 of such year, Borrower’s annual financial
projections for the entire current fiscal year as approved by Borrower’s board
of directors; provided that, any revisions to such projections approved by
Borrower’s board of directors shall be delivered to Collateral Agent and the
Lenders no later than seven (7) days after such approval;


(v)within five (5) days of delivery, copies of all non-ministerial statements,
reports and notices made available to Borrower’s security holders or holders of
Subordinated Debt (other than materials provided to members of the Borrower’s
board of directors solely in their capacities as security holder or holders of
Subordinated Debt);


(vi)within five (5) days of filing, all reports on Form 10‑K, 10‑Q and 8‑K filed
with the Securities and Exchange Commission;
  
(vii) as soon as available, but no later than thirty (30) days after the last
day of each month, copies of the month‑end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s);


(viii)prompt delivery of (and in any event within five (5) days after the same
are sent or received) copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or that otherwise could reasonably be expected
to have a Material Adverse Change;


(ix)prompt notice of any event that (A) could reasonably be expected to
materially and adversely affect the value of the Intellectual Property or (B)
could reasonably be expected to result in a Material Adverse Change;


(x)written notice delivered at least (10) days’ prior to Borrower’s creation of
a New Subsidiary in accordance with the terms of Section 6.10;


(xi)written notice delivered at least (30) days’ prior to Borrower’s (A) adding
any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than Two Hundred Fifty Thousand
Dollars ($250,000.00) in assets or property of Borrower or any of its
Subsidiaries), (B) changing its respective jurisdiction of organization,
(C) changing its organizational structure or type, (D) changing its respective
legal name, or (E) changing any organizational number(s) (if any) assigned by
its respective jurisdiction of organization;


(xii)upon Borrower becoming aware of the existence of any Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, prompt (and in any event within





--------------------------------------------------------------------------------

Exhibit 10.1


three (3) Business Days) written notice of such occurrence, which such notice
shall include a reasonably detailed description of such Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, and Borrower’s proposal regarding how to cure
such Event of Default or event;


(xiii)immediate notice if Borrower or such Subsidiary has Knowledge that
Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering;


(xiv)notice of any commercial tort claim (as defined in the Code) or letter of
credit rights (as defined in the Code) held by Borrower or any Guarantor, in
each case in an amount greater than One Hundred Thousand Dollars ($100,000.00)
and of the general details thereof;


(xv)if Borrower or any of its Subsidiaries is not now a Registered Organization
but later becomes one, written notice of such occurrence and information
regarding such Person’s organizational identification number within seven (7)
Business Days of receiving such organizational identification number; and


(xvi)prompt notice of the execution any Material Agreement or any amendment to,
modification of, termination of or waiver under any Material Agreement;


(xvii)other information as reasonably requested by Collateral Agent or any
Lender.


Notwithstanding the foregoing, the financial statements required to be delivered
pursuant to clauses (ii) and (iii) above may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the internet at Borrower’s website address.
(b)    Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender:


(i)    a duly completed Compliance Certificate signed by a Responsible Officer;
    
(ii)    an updated Perfection Certificate to reflect any amendments,
modifications and updates, if any, to certain information in the Perfection
Certificate after the Effective Date to the extent such amendments,
modifications and updates are permitted by one or more specific provisions in
this agreement;


(iii)    copies of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries;


(iv)    written notice of the commencement of, and any material development in,
the proceedings contemplated by Section 5.8 hereof;


(v)    prompt written notice of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower or any of its Subsidiaries,
which could reasonably be expected to result in damages or costs to Borrower or
any of its Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000.00); and


(vi)    written notice of all returns, recoveries, disputes and claims regarding
Inventory that involve more than Two Hundred Fifty Thousand Dollars
($250,000.00) individually or in the aggregate in any calendar year.


(c)Keep proper, complete and true books of record and account in accordance with
GAAP in all material respects. Borrower shall, and shall cause each of its
Subsidiaries to, allow, at the sole cost of Borrower, Collateral Agent or any
Lender, during regular business hours upon reasonable prior notice (provided
that no notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties,





--------------------------------------------------------------------------------

Exhibit 10.1


to examine and make abstracts or copies from any of its books and records, and
to conduct a collateral audit and analysis of its operations and the Collateral.
Such audits shall be conducted no more often than twice every year unless (and
more frequently if) an Event of Default has occurred and is continuing.


6.3.    Inventory; Returns


. Keep all Inventory in good and marketable condition, free from material
defects. Returns and allowances between Borrower, or any of its Subsidiaries, as
applicable, and their respective Account Debtors shall follow Borrower’s, or
such Subsidiary’s, customary practices as they exist as of the Effective Date.
6.4    Taxes; Pensions


. Timely file, and require each of its Subsidiaries to timely file, all required
tax returns and reports, and timely pay, and require each of its Subsidiaries to
timely pay, all foreign, federal, state, and local Taxes, assessments, deposits
and contributions owed by Borrower or its Subsidiaries, except as otherwise
permitted pursuant to the terms of Section 5.8 hereof; deliver to the Lenders,
on demand, appropriate certificates attesting to such payments; and pay all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with the terms of such plans.
6.5    Insurance


. Keep Borrower’s and its Subsidiaries’ business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s and its Subsidiaries’
industry and location and as Collateral Agent may reasonably request. Insurance
policies shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Collateral Agent and Lenders. All property policies shall have a
lender’s loss payable endorsement showing Collateral Agent as lender loss payee
and shall waive subrogation against Collateral Agent, and all liability policies
shall show, or have endorsements showing, Collateral Agent (for the ratable
benefit of the Secured Parties), as additional insured. The Collateral Agent
shall be named as lender loss payee and/or additional insured with respect to
any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent, that it will give the Collateral Agent thirty (30) days prior written
notice before any such policy or policies shall be materially altered or
canceled. At Collateral Agent’s request, Borrower shall deliver to the
Collateral Agent certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Collateral Agent’s option,
be payable to Collateral Agent, for the ratable benefit of the Secured Parties,
on account of the then-outstanding Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy within
ninety (90) days of receipt thereof up to Two Hundred Fifty Thousand Dollars
($250,000.00) with respect to any loss, but not exceeding Five Hundred Thousand
Dollars ($500,000.00), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement promptly or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(i) shall be of equal or like value as the replaced or repaired Collateral and
(ii) shall be deemed Collateral in which Collateral Agent has been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, be payable to Collateral Agent,
for the ratable benefit of the Lenders, on account of the Obligations. If
Borrower or any of its Subsidiaries fails to obtain insurance as required under
this Section 6.5 or to pay any amount or furnish any required proof of payment
to third persons, Collateral Agent and/or any Lender may make (but has no
obligation to do so), at Borrower’s expense, all or part of such payment or
obtain such insurance policies required in this Section 6.5, and take any action
under the policies Collateral Agent or such Lender deems prudent.
6.6    Operating Accounts


(a)    Maintain Borrower’s and Guarantors Collateral Accounts depositary
institutions that have agreed to execute Control Agreements in favor of
Collateral Agent with respect to such Collateral Accounts. The provisions of the
previous sentence shall not apply to Deposit Accounts exclusively used for
payroll, payroll Taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any Guarantor’s, employees, in





--------------------------------------------------------------------------------

Exhibit 10.1


an aggregate amount not to exceed One Hundred Thousand Dollars $100,000 and as
identified to Collateral Agent by Borrower as such in the Perfection
Certificate.


(b)    Borrower shall provide Collateral Agent ten (10) days’ prior written
notice before Borrower or any Guarantor establishes any Collateral Account. In
addition, for each Collateral Account that Borrower or any Guarantor, at any
time maintains, Borrower or such Guarantor shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account (held for the ratable benefit of the Secured Parties) in
accordance with the terms hereunder prior to the establishment of such
Collateral Account. The provisions of the previous sentence shall not apply to
Deposit Accounts exclusively used for payroll, payroll Taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s, or any
Guarantor’s, employees and identified to Collateral Agent by Borrower as such in
the Perfection Certificate, provided that the amount deposited therein shall not
exceed the amount reasonably expected to be due and payable for the next two (2)
succeeding pay periods.


(c)    Neither Borrower nor any Guarantor shall maintain any Collateral Accounts
except Collateral Accounts maintained in accordance with this Section 6.6.


6.7    Protection of Intellectual Property Rights


. Borrower and each of its Subsidiaries shall: (a)  protect, defend and maintain
the validity and enforceability of its respective Intellectual Property that is
material to its business; (b) promptly advise Collateral Agent in writing of
material infringement by a third party of its respective Intellectual Property;
and (c) not allow any of its respective Intellectual Property material to its
respective business to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent.
6.8    Litigation Cooperation


. Commencing on the Effective Date and continuing through the termination of
this Agreement, make available to Collateral Agent and the Lenders, without
expense to Collateral Agent or the Lenders, Borrower and each of Borrower’s
officers, employees and agents and Borrower’s Books, to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third‑party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.
6.9    Landlord Waivers; Bailee Waivers


. In the event that Borrower or any of its Subsidiaries, after the Effective
Date, intends to add any new offices or business locations, including
warehouses, or otherwise store any portion of the Collateral with, or deliver
any portion of the Collateral to, a bailee, in each case pursuant to
Section 7.2, then, in the event that the Collateral at any new location is
valued (based on book value) in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate, at Collateral Agent’s election, such bailee or
landlord, as applicable, must execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.
6.10    Creation/Acquisition of Subsidiaries


. In the event any Borrower or any Subsidiary of any Borrower creates or
acquires any Subsidiary after the Effective Date, Borrower or such Subsidiary
shall promptly notify the Collateral Agent and the Lenders of such creation or
acquisition, and Borrower or such Subsidiary shall take all actions reasonably
requested by the Collateral Agent or the Lenders to achieve any of the following
with respect to such “New Subsidiary” (defined as a Subsidiary formed after the
date hereof during the term of this Agreement): (i) to cause such New Subsidiary
to become either a co-Borrower hereunder, or a secured guarantor with respect to
the Obligations; and (ii) to grant and pledge to Collateral





--------------------------------------------------------------------------------

Exhibit 10.1


Agent a perfected security interest in 100% of the stock, units or other
evidence of ownership held by Borrower or its Subsidiaries of any such New
Subsidiary.
6.11    Further Assurances


. Execute any further instruments and take further action as Collateral Agent or
any Lender reasonably requests to perfect or continue Collateral Agent’s Lien in
the Collateral or to effect the purposes of this Agreement.
7.
NEGATIVE COVENANTS



Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1    Dispositions


. Convey, sell, lease, transfer, assign, dispose of, license (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn‑out or obsolete Equipment; (c) in connection
with Permitted Liens, Permitted Investments and Permitted Licenses; (d) cash or
Cash Equivalents pursuant to transactions not prohibited by this Agreement; (e)
of Parent’s capital stock to employees, directors and consultants and other
issuances of Parent’s capital stock (including, without limitation, in private
placements to investors and in public offerings and pursuant to Parent’s
stockholder rights agreement and including warrants to purchase such capital
stock) that are not prohibited pursuant to clause (c)(ii) of Section 7.2 or any
other provision of any Loan Document.
7.2    Changes in Business, Management, Ownership, or Business Locations


. (a) Engage in or permit any of its Subsidiaries to engage in any business
other than the businesses engaged in by Borrower or such Subsidiary, as
applicable, as of the Effective Date or reasonably related thereto;
(b) liquidate or dissolve; or (c) (i) permit any Key Person to cease being
actively engaged in the management of Borrower unless written notice thereof is
provided to each Lender within ten (10) days following such cessation, or
(ii) enter into any transaction or series of related transactions (except as
described in Section 7.3) in which (A) the stockholders of Borrower who were not
stockholders of Borrower immediately prior to the first such transaction own at
least forty percent (40%) of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions and (B)
except as permitted by Section 7.3, Borrower ceases to own, directly or
indirectly, 100% of the ownership interests in each Subsidiary of Borrower.
Borrower shall not, and shall not permit any of its Subsidiaries to, without at
least thirty (30) days’ prior written notice to Collateral Agent: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than Two Hundred Fifty Thousand Dollars
($250,000.00) in assets or property of Borrower or any of its Subsidiaries, as
applicable); (B) change its respective jurisdiction of organization, (C) except
as permitted by Section 7.3, change its respective organizational structure or
type, (D) change its respective legal name, or (E) change any organizational
number(s) (if any) assigned by its respective jurisdiction of organization.
7.3    Mergers or Acquisitions


. Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or shares
or any property of another Person, in each case including for the avoidance of
doubt through a merger, purchase, in-licensing arrangement or any similar
transaction; provided, however, that the consent of the Required Lenders shall
not be required for a merger or consolidation (or for the agreements relating to
such transaction) of Parent with or into another Person if the Obligations are
repaid in full upon consummation of the transaction and if the agreements
regarding such transaction provide for the full repayment of the Obligations
upon consummation of the transaction. A Subsidiary may merge or consolidate into
another Subsidiary (provided such surviving Subsidiary is a “co‑Borrower”
hereunder or has provided a secured Guaranty of Borrower’s Obligations hereunder
in accordance with Section 6.10) or with (or





--------------------------------------------------------------------------------

Exhibit 10.1


into) Borrower provided Borrower is the surviving legal entity, and as long as
no Event of Default is occurring prior thereto or arises as a result therefrom.
7.4    Indebtedness


. Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance


. Create, incur, allow, or suffer any Lien on any of its property, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, or permit
any Collateral not to be subject to the first priority security interest granted
herein (except for Permitted Liens), or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Collateral Agent,
for the ratable benefit of the Secured Parties) with any Person which directly
or indirectly prohibits or has the effect of prohibiting Borrower, or any of its
Subsidiaries, from assigning, mortgaging, pledging, granting a security interest
in or upon, or encumbering any of Borrower’s or such Subsidiary’s Intellectual
Property, except as is otherwise permitted in Section 7.1 hereof and the
definition of “Permitted Liens”.
7.6    Maintenance of Collateral Accounts


. With respect to Borrower any Guarantors, maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.
7.7    Restricted Payments


. (a) Declare or pay any dividends (other than dividends payable solely in
capital stock) or make any other distribution or payment in respect of or
redeem, retire or purchase any capital stock (other than (i) the declaration or
payment of dividends to Borrower or its Subsidiaries, (ii) so long as no Event
of Default or event that with the passage of time would result in an Event of
Default exists or would result therefrom, the declaration or payment of any
dividends solely in the form of equity securities, (iii) repurchases pursuant to
the terms of employee stock purchase plans, employee restricted stock
agreements, stockholder rights plans, director or consultant stock option plans,
or similar plans, provided such repurchases do not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate per fiscal year) and (iv)
repurchases of stock deemed to occur upon the cashless exercise of stock options
or warrants or the withholding or transfer of stock to Parent in satisfaction of
tax withholding obligations in the ordinary course of business, (b) other than
the Obligations in accordance with the terms hereof, purchase, redeem, defease
or prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity unless being
replaced with Indebtedness of at least the same principal amount and such new
Indebtedness is Permitted Indebtedness, or (c) be a party to or bound by an
agreement that restricts a Subsidiary from paying dividends or otherwise
distributing property to Borrower.
7.8    Investments


. Directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so other than Permitted Investments.
7.9    Transactions with Affiliates


. Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower or any of its Subsidiaries, except for
(a) transactions that are in the ordinary course of Borrower’s or such
Subsidiary’s business, upon fair and reasonable terms that are no less favorable
to Borrower or such Subsidiary than would be obtained in an arm’s length
transaction with a non‑affiliated Person, (b) Subordinated Debt or equity
investments by Borrower’s investors in Borrower or its Subsidiaries, and (c)
transactions permitted under Section 7.3.





--------------------------------------------------------------------------------

Exhibit 10.1


7.10    Subordinated Debt


. (a) Make or permit any payment on any Subordinated Debt, except under the
terms of any subordination, intercreditor, or other similar agreement to which
such Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the subordination thereof to Obligations owed to the Lenders.
7.11    Compliance


. (a) Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Term Loan for that purpose; (b) fail
to meet the minimum funding requirements of ERISA; (c) permit a Reportable Event
or Prohibited Transaction, as defined in ERISA, to occur; (d) fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; or (e) withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower or any
of its Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.
7.12    Compliance with Anti‑Terrorism Laws


. Directly or indirectly, knowingly or permit any Affiliate to enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists. Directly or indirectly or permit any Affiliate to, (a) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (b) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti‑Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
7.13    Financial Covenants


(a) - Minimum Liquidity. Permit, at any time, Qualified Cash to be less than the
sum of the applicable Minimum Cash Amount plus the Qualified Cash A/P Amount.


7.14    Material Agreements


. Without the consent of Collateral Agent, (a) enter into a Material Agreement
or (b) materially amend a Material Agreement; provided, however, that Collateral
Agent’s consent shall not be required for the entry into, or the amendment of,
any agreement that (i) is a Permitted License, (ii) evidences Permitted
Indebtedness or a Permitted Investment, (iii) is a purchase order, sales order
or pharmaceutical manufacturing or supply agreement entered into in the ordinary
course of Borrower’s business, (iv) is an employment agreement, consulting
agreement or director service agreement, (v) is an employee benefit plan (as
defined in Securities and Exchange Commission Rule 405), including, without
limitation an equity incentive plan and an option, restricted stock or other
equity grant agreement, (vi) relates to Borrower’s stockholder rights agreement,
(vii) is an underwriting agreement, placement agency agreement, securities
purchase agreement or similar agreement relating to an issuance of Parent’s
capital stock (including, if applicable, warrants to purchase such capital
stock) in a transaction that is not prohibited by Section 7.2(c)(ii), or (vii)
evidences a transaction that is permitted pursuant to Section 7.3.
8.
EVENTS OF DEFAULT



Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:





--------------------------------------------------------------------------------

Exhibit 10.1


8.1    Payment Default


. Borrower fails to (a) make any payment of principal or interest on any Term
Loan on its due date, or (b) pay any other Obligation within three (3) Business
Days after such Obligations are due and payable (which three (3) Business Day
grace period shall not apply to payments due on the Maturity Date or the date of
acceleration pursuant to Section 9.1 (a) hereof);
8.2    Covenant Default


(a)Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 3.5 (Post-Closing Obligations), 6.2 (Financial
Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating
Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9 (Landlord
Waivers; Bailee Waivers), 6.10 (Creation/Acquisition of Subsidiaries) or
Borrower violates any provision in Section 7; or


(b)Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any other Loan Document to which such person is a party, and
as to any default (other than those specified in this Section 8) under such
other term, provision, condition, covenant or agreement that can be cured, has
failed to cure the default within fifteen (15) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the fifteen (15) day period or cannot after diligent attempts by Borrower
or such Subsidiary, as applicable, be cured within such fifteen (15) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Term Loans shall be made during such cure period).


8.3    Material Adverse Change


. A Material Adverse Change has occurred;
8.4    Attachment; Levy; Restraint on Business.


(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any institution at which
Borrower or any of its Subsidiaries maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against Borrower or any of its
Subsidiaries or their respective assets by any government agency, and the same
under subclauses (i) and (ii) of this clause (a) are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); and


(b)    (i) any material portion of Borrower’s or any of its Subsidiaries’ assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;


8.5    Insolvency


. (a) Borrower or any of its Subsidiaries is or becomes Insolvent; (b) Borrower
or any of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower or any of its Subsidiaries and not
dismissed or stayed within forty‑five (45) days (but no Term Loans shall be
extended while Borrower or any Subsidiary is Insolvent and/or until any
Insolvency Proceeding is dismissed);
8.6    Other Agreements


. There is a default in (a) any agreement to which Borrower or any of its
Subsidiaries is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00) or that could





--------------------------------------------------------------------------------

Exhibit 10.1


reasonably be expected to have a Material Adverse Change or (b) there is any
default under a Material Agreement that permits the counterparty thereto to
accelerate the payments owed thereunder;
8.7    Judgments


. One or more judgments, orders, or decrees for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000.00) (not covered by independent third‑party insurance as to
which (a) Borrower reasonably believes such insurance carrier will accept
liability, (b) Borrower or the applicable Subsidiary has submitted such claim to
such insurance carrier and (c) liability has not been rejected by such insurance
carrier) shall be rendered against Borrower or any of its Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) days after
the entry thereof;
8.8    Misrepresentations


. Borrower or any of its Subsidiaries or any Person acting for Borrower or any
of its Subsidiaries makes any representation, warranty, or other statement now
or later in this Agreement, any Loan Document or in any writing delivered to
Collateral Agent and/or the Lenders or to induce Collateral Agent and/or the
Lenders to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement, when taken as a whole, is incorrect in any
material respect when made;
8.9    Subordinated Debt


. A default or breach occurs under any subordination agreement, or any creditor
that has signed such an agreement with Collateral Agent or the Lenders breaches
any terms of such agreement;
8.10    Guaranty


. (a) Any Guaranty terminates or ceases for any reason to be in full force and
effect; (b) any Guarantor does not perform any obligation or covenant under any
Guaranty; (c) any circumstance described in Section 8 occurs with respect to any
Guarantor;
8.11    Governmental Approvals; Regulatory Action


. (a) Any Governmental Approval shall have been revoked, rescinded, suspended,
modified in an adverse manner, or not renewed in the ordinary course for a full
term and such revocation, rescission, suspension, modification or non renewal
has resulted in or could reasonably be expected to result in a Material Adverse
Change; or (b) (i) the FDA, USDA, DEA, DOJ or other Governmental Authority
initiates a Regulatory Action or any other enforcement action against Borrower
or any of its Subsidiaries or any supplier of Borrower or any of its
Subsidiaries that causes Borrower or any of its Subsidiaries to recall,
withdraw, remove or discontinue manufacturing, distributing, and/or marketing
any of its products, even if such action is based on previously disclosed
conduct, in each case which could reasonably be expected to result in liability
and expense to Borrower or any of its Subsidiaries of an amount, individually or
in the aggregate, in excess of (x) from the Effective Date through the first
anniversary of the Closing Date, twenty percent (20%) of Borrower’s annual
revenue (determined under GAAP) as of the end of the immediately preceding
fiscal year and (y) thereafter, ten percent (10%) of Borrower’s annual revenue
(determined under GAAP) as of the end of the immediately preceding fiscal year;
(ii) the FDA, DEA, USDA or any other comparable Governmental Authority issues a
warning letter, letter of admonition, or other notice alleging non-compliance
with applicable Law to Borrower or any of its Subsidiaries with respect to any
of its activities or products which could reasonably be expected to result in a
Material Adverse Change; (iii) Borrower or any of its Subsidiaries conducts a
mandatory or voluntary recall which could reasonably be expected to result in
liability and expense to Borrower or any of its Subsidiaries of Five Hundred
Thousand Dollars ($500,000.00) or more; (iv) Borrower or any of its Subsidiaries
enters into a settlement agreement with the FDA, USDA, DEA, DOJ or other
Governmental Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, of Five Hundred
Thousand Dollars ($500,000.00) or more, or that could reasonably be expected to
result in a Material Adverse Change, even if such settlement agreement is based
on previously disclosed conduct; or (v) the FDA, USDA, DEA or any other
comparable Governmental Authority





--------------------------------------------------------------------------------

Exhibit 10.1


revokes any authorization or permission granted under any Registration, or
Borrower or any of its Subsidiaries withdraws any Registration, that could
reasonably be expected to result in a Material Adverse Change.
8.12    Lien Priority


. Except as the result of the action or inaction of the Collateral Agent or the
Lenders, any Lien created hereunder or by any other Loan Document shall at any
time fail to constitute a valid and perfected Lien on any of the Collateral
purported to be secured thereby, subject to no prior or equal Lien, other than
Permitted Liens arising as a matter of applicable law.
8.13    Delisting; Stop Trade


. At any time, a Securities and Exchange Commission stop trade order or NASDAQ
market trading suspension of the common stock of Borrower shall be in effect for
five (5) consecutive days or five (5) days during a period of ten (10)
consecutive days, excluding in all cases a suspension of all trading on a public
market, provided that Borrower shall not have been able to cure such trading
suspension within thirty (30) days of the notice thereof or list the common
stock on another public market within sixty (60) days of such notice.
9.
RIGHTS AND REMEDIES



9.1    Rights and Remedies.


(a)Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, without notice or demand, do any or all of the following:
(i) deliver notice of the Event of Default to Borrower, (ii) by notice to
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations shall be immediately due
and payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).


(b)Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall have the right, without notice or demand, to
do any or all of the following:


(i)foreclose upon and/or sell or otherwise liquidate, the Collateral;


(ii)make a demand for payment upon any Guarantor pursuant to the Guaranty
delivered by such Guarantor;


(iii)apply to the Obligations any (A) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, (B) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower, or (C) amounts received from any Guarantors in accordance
with the respective Guaranty delivered by such Guarantor; and/or


(iv)commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.


(c)Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:







--------------------------------------------------------------------------------

Exhibit 10.1


(i)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;


(ii)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its Liens in the Collateral (held for the ratable
benefit of the Secured Parties). Borrower shall assemble the Collateral if
Collateral Agent requests and make it available at such location as Collateral
Agent reasonably designates. Collateral Agent may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Collateral Agent a license to enter and occupy any of its
premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;


(iii)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, any of the Collateral. Collateral Agent is hereby
granted a non‑exclusive, royalty‑free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;


(iv)place a “hold” on any Collateral Account maintained with Collateral Agent or
any Lender or otherwise in respect of which a Control Agreement has been
delivered in favor of Collateral Agent (for the ratable benefit of the Secured
Parties) and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;


(v)demand and receive possession of Borrower’s Books (which Borrower may keep a
complete and entire copy thereof at all times);


(vi)appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries; and


(vii)subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).


Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
9.2    Power of Attorney


. Borrower hereby irrevocably appoints Collateral Agent as its lawful
attorney‑in‑fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s or any of its Subsidiaries’ name
on any checks or other forms of payment or security; (b) sign Borrower’s or any
of its Subsidiaries’ name on any invoice or bill of lading for any Account or
drafts against Account Debtors; (c) settle and adjust disputes and claims about
the Accounts of Borrower directly with the applicable Account Debtors, for
amounts and on terms Collateral Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits. Borrower hereby appoints Collateral Agent as its lawful
attorney‑in‑fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of





--------------------------------------------------------------------------------

Exhibit 10.1


whether an Event of Default has occurred until all Obligations (other than
inchoate indemnity obligations) have been satisfied in full and Collateral Agent
and the Lenders are under no further obligation to make extend Term Loans
hereunder. Collateral Agent’s foregoing appointment as Borrower’s or any of its
Subsidiaries’ attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations) have been fully repaid and performed and
Collateral Agent’s and the Lenders’ obligation to provide Term Loans terminates.
9.3    Protective Payments


. If Borrower or any of its Subsidiaries fail to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower or any of its Subsidiaries is obligated to pay under this
Agreement or any other Loan Document, Collateral Agent may obtain such insurance
or make such payment, and all amounts so paid by Collateral Agent are Lenders’
Expenses and immediately due and payable, bearing interest at the Default Rate,
and secured by the Collateral. Collateral Agent will make reasonable efforts to
provide Borrower with notice of Collateral Agent obtaining such insurance or
making such payment at the time it is obtained or paid or within a reasonable
time thereafter. No such payments by Collateral Agent are deemed an agreement to
make similar payments in the future or Collateral Agent’s waiver of any Event of
Default.
9.4    Application of Payments and Proceeds


. Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Collateral Agent from or on behalf
of Borrower or any of its Subsidiaries of all or any part of the Obligations,
and, as between Borrower on the one hand and Collateral Agent and Lenders on the
other, Collateral Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received against the Obligations in such
manner as Collateral Agent may deem advisable notwithstanding any previous
application by Collateral Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other Obligations
owing to Collateral Agent or any Lender under the Loan Documents. Any balance
remaining shall be delivered to Borrower or to whoever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct. In
carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to the Lenders’ Pro Rata Shares unless expressly provided
otherwise. Collateral Agent, or if applicable, each Lender, shall promptly remit
to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s Pro Rata Share of any Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower.
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its Pro Rata Share of scheduled payments made
on any date or dates, then such Lender shall remit to Collateral Agent or the
other Lenders such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Collateral Agent. If any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on such other
Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for the Secured
Parties for purposes of perfecting Collateral Agent’s security interest therein
(held for the ratable benefit of the Secured Parties).





--------------------------------------------------------------------------------

Exhibit 10.1


9.5    Liability for Collateral


. So long as Collateral Agent and the Lenders comply with reasonable banking
practices regarding the safekeeping of the Collateral in the possession or under
the control of Collateral Agent and the Lenders, Collateral Agent and the
Lenders shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person. Borrower bears all risk of loss, damage or destruction
of the Collateral.
9.6    No Waiver; Remedies Cumulative


. Failure by Collateral Agent or any Lender, at any time or times, to require
strict performance by Borrower of any provision of this Agreement or by Borrower
or any other Loan Document shall not waive, affect, or diminish any right of
Collateral Agent or any Lender thereafter to demand strict performance and
compliance herewith or therewith. No waiver hereunder shall be effective unless
signed by Collateral Agent and the Required Lenders and then is only effective
for the specific instance and purpose for which it is given. The rights and
remedies of Collateral Agent and the Lenders under this Agreement and the other
Loan Documents are cumulative. Collateral Agent and the Lenders have all rights
and remedies provided under the Code, any applicable law, by law, or in equity.
The exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a continuing waiver. Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver


. Borrower waives, to the fullest extent permitted by law, demand, notice of
default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by
Collateral Agent or any Lender on which Borrower or any Subsidiary is liable.
10.
NOTICES



Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication (collectively, “Communications”) by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand‑delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Any of
Collateral Agent, Lender or Borrower may change its mailing address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.





--------------------------------------------------------------------------------

Exhibit 10.1


If to Borrower:
Kindred Biosciences, Inc.
1555 Bayshore Highway, Suite 200
Burlingame, CA 94010
Attn: Wendy Wee
Email: wendy.wee@kindredbio.com
 
 
with a copy (which shall not constitute notice) to:
TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, CA 90067
Attn: Marc Brown
Email: mbrown@troygould.com
 
 
If to Collateral Agent:
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
Fax: (212) 993-1698
Email: storino@Solarcapltd.com
 
 
with a copy (which shall not constitute notice) to:
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Attention: Haim Zaltzman
Facsimile: (415) 395-8095
Email: haim.zaltzman@lw.com
 
 



11.
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER



11.1    Waiver of Jury Trial


. EACH OF BORROWER, COLLATERAL AGENT AND LENDERS UNCONDITIONALLY WAIVES ANY AND
ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, ANY OF THE INDEBTEDNESS
SECURED HEREBY, ANY DEALINGS AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED AMONG BORROWER, COLLATERAL
AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER
IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THE
WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
11.2    Governing Law and Jurisdiction







--------------------------------------------------------------------------------

Exhibit 10.1


. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (EXCLUDING THOSE LOAN DOCUMENTS THAT
BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION)
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN
ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF SUCH STATE),
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.
11.3    Submission to Jurisdiction


. Any legal action or proceeding with respect to the Loan Documents shall be
brought exclusively in the courts of the State of New York located in the City
of New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
Borrower hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Notwithstanding the
foregoing, Collateral Agent and Lenders shall have the right to bring any action
or proceeding against Borrower (or any property of Borrower) in the court of any
other jurisdiction Collateral Agent or Lenders deem necessary or appropriate in
order to realize on the Collateral or other security for the Obligations. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such jurisdictions.
11.4    Service of Process


. Borrower irrevocably waives personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America with respect to or otherwise arising out of or in
connection with any Loan Document by any means permitted by applicable
requirements of law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). Borrower agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
11.5    Non-exclusive Jurisdiction


. Nothing contained in this Article 11 shall affect the right of Collateral
Agent or Lenders to serve process in any other manner permitted by applicable
requirements of law or commence legal proceedings or otherwise proceed against
Borrower in any other jurisdiction.
12.
GENERAL PROVISIONS



12.1    Successors and Assigns


. This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not transfer, pledge or assign this
Agreement or any rights or obligations under it without Collateral Agent’s prior
written consent (which may be granted or withheld in Collateral Agent’s
discretion, subject to Section 12.5). The Lenders have the right, without the
consent of or notice to Borrower, to sell, transfer, assign, pledge, negotiate,
or grant participation in (any such sale, transfer, assignment, negotiation, or
grant of a participation, a “Lender Transfer”) all or any part of, or any
interest in, the Lenders’ obligations, rights, and benefits under this Agreement
and the other Loan Documents; provided, however, that any such Lender Transfer
(other than (i) any Transfer at any time that an Event





--------------------------------------------------------------------------------

Exhibit 10.1


of Default has occurred and is continuing, or (ii) a transfer, pledge, sale or
assignment to an Eligible Assignee) of its obligations, rights, and benefits
under this Agreement and the other Loan Documents shall require the prior
written consent of the Collateral Agent (such approved assignee, an “Approved
Lender”). Borrower and Collateral Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned until Collateral Agent shall have received and accepted an effective
assignment agreement in form satisfactory to Collateral Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee or Approved
Lender as Collateral Agent reasonably shall require. Notwithstanding anything to
the contrary contained herein, so long as no Event of Default has occurred and
is continuing, no Lender Transfer (other than a Lender Transfer in connection
with (x) assignments by a Lender due to a forced divestiture at the request of
any regulatory agency; or (y) upon the occurrence of a default, event of default
or similar occurrence with respect to a Lender’s own financing or securitization
transactions) shall be permitted, without Borrower’s consent, to any Person
which is an Affiliate or Subsidiary of Borrower, a then-current direct
competitor of Borrower, as reasonably determined by Collateral Agent at the time
of such assignment. Collateral Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lenders, and the
Term Loan Commitments of, and principal amounts (and stated interest) of the
Term Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Collateral Agent and Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender at any reasonable time and
from time to time upon reasonable prior notice. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Term Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Collateral Agent (in its capacity as Collateral Agent) shall have no
responsibility for maintaining a Participant Register. Borrower agrees that each
participant shall be entitled to the benefits of the provisions in Exhibit C
attached hereto (subject to the requirements and limitations therein, including
the requirements under Section 7 of Exhibit C attached hereto (it being
understood that the documentation required under Section 7 of Exhibit C attached
hereto shall be delivered to the participating Lender)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to this
Section 12.1; provided that such participant shall not be entitled to receive
any greater payment under Exhibit C attached hereto, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the participant acquired the
applicable participation.
12.2    Indemnification


. Borrower agrees to indemnify, defend and hold each Secured Party and their
respective directors, officers, employees, consultants, agents, attorneys, or
any other Person affiliated with or representing such Secured Party (each, an
“Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with; related to; following; or arising from, out of or under, the
transactions contemplated by the Loan Documents; and (b) all losses and Lenders’
Expenses incurred, or paid by Indemnified Person in connection with; related to;
following; or arising from, out of or under, the transactions contemplated by
the Loan Documents (including reasonable attorneys’ fees and expenses), except,
in each case, for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct. Borrower hereby further agrees
to indemnify, defend and hold each Indemnified Person harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnified Person) in





--------------------------------------------------------------------------------

Exhibit 10.1


connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnified Person shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of Borrower, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Collateral Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.
12.3    Severability of Provisions


. Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.
12.4    Correction of Loan Documents


. Collateral Agent may correct patent errors and fill in any blanks in this
Agreement and the other Loan Documents consistent with the agreement of the
parties.
12.5    Amendments in Writing; Integration


. (a)     No amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder, or
any consent to any departure by Borrower or any of its Subsidiaries therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Borrower, Collateral Agent and the Required Lenders provided that:
(i)    no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;


(ii)    no such amendment, waiver or modification that would affect the rights
and duties of Collateral Agent shall be effective without Collateral Agent’s
written consent or signature; and


(iii)    no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.5 or the
definitions of the terms used in this Section 12.5 insofar as the definitions
affect the substance of this Section 12.5; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.8. It is hereby





--------------------------------------------------------------------------------

Exhibit 10.1


understood and agreed that all Lenders shall be deemed directly affected by an
amendment, waiver or other modification of the type described in the preceding
clauses (C), (D), (E), (F), (G) and (H) of the immediately preceding sentence.


(b)    Other than as expressly provided for in Section 12.5(a)(i)‑(iii),
Collateral Agent may, at its discretion, or if requested by the Required
Lenders, from time to time designate covenants in this Agreement less
restrictive by notification to a representative of Borrower.


(c)    This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements with
respect to such subject matter. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.


12.6    Counterparts


. This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile,
portable document format (.pdf) or other electronic transmission will be as
effective as delivery of a manually executed counterpart hereof.
12.7    Survival


. Except as otherwise provided in this Agreement, all covenants, representations
and warranties made in this Agreement continue in full force and effect until
this Agreement has terminated pursuant to its terms and all Obligations (other
than inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement) have been satisfied.
The obligation of Borrower in Section 12.2 to indemnify each Lender and
Collateral Agent, as well as the confidentiality provisions in Section 12.8
below, shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.
12.8    Confidentiality


. In handling any confidential information of Borrower, each of the Lenders and
Collateral Agent shall exercise the same degree of care that it exercises for
their own proprietary information, but disclosure of information may be made:
(a) subject to the terms and conditions of this Agreement, to the Lenders’ and
Collateral Agent’s Subsidiaries or Affiliates, or in connection with a Lender’s
own financing or securitization transactions and upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; (b) to prospective transferees (other than those
identified in (a) above) or purchasers of any interest in the Term Loans
(provided, however, the Lenders and Collateral Agent shall, except upon the
occurrence and during the continuance of an Event of Default, obtain such
prospective transferee’s or purchaser’s agreement to the terms of this provision
or to similar confidentiality terms); (c) as required by law, rule, regulation,
regulatory or self-regulatory authority, subpoena, or other order; (d) to
Lenders’ or Collateral Agent’s regulators or as otherwise required in connection
with an examination or audit; (e) as Collateral Agent reasonably considers
appropriate in exercising remedies under the Loan Documents; and (f) to third
party service providers of the Lenders and/or Collateral Agent so long as such
service providers have executed a confidentiality agreement or have agreed to
similar confidentiality terms with the Lenders and/or Collateral Agent, as
applicable, with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent through no breach
of this provision by the Lenders or the Collateral Agent; or (ii) is disclosed
to the Lenders and/or Collateral Agent by a third party, if the Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 12.8 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 12.8.





--------------------------------------------------------------------------------

Exhibit 10.1


12.9    Right of Set Off


. Borrower hereby grants to Collateral Agent and to each Lender, a Lien,
security interest and right of set off as security for all Obligations to
Secured Parties hereunder, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of any Secured Party or any entity
under the control of such Security Party (including a Collateral Agent
Affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, any
Secured Party may set off the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations. ANY AND ALL RIGHTS TO
REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER.
12.10    Cooperation of Borrower


. If necessary, Borrower agrees to (i) execute any documents reasonably required
to effectuate and acknowledge each assignment of a Term Loan Commitment (or
portion thereof) or Term Loan (or portion thereof) to an assignee in accordance
with Section 12.1, (ii) make Borrower’s management personnel available to meet
with Collateral Agent and prospective participants and assignees of Term Loan
Commitments, the Term Loans or portions thereof (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent and
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
(or portions thereof) or Term Loan (or portions thereof) reasonably may request.
Subject to the provisions of Section 12.8, Borrower authorizes each Lender to
disclose to any prospective participant or assignee of a Term Loan Commitment
(or portions thereof), any and all information in such Lender’s possession
concerning Borrower and its financial affairs which has been delivered to such
Lender by or on behalf of Borrower pursuant to this Agreement, or which has been
delivered to such Lender by or on behalf of Borrower in connection with such
Lender’s credit evaluation of Borrower prior to entering into this Agreement.
12.11    Public Announcement


. Borrower hereby agrees that Collateral Agent and each Lender may (with
Borrower’s consent, which will not be unreasonably delayed or withheld) make a
public announcement of the transactions contemplated by this Agreement, and may
(with Borrower’s consent, which will not be unreasonably delayed or withheld)
publicize the same in marketing materials, newspapers and other publications,
and otherwise, and in connection therewith may use Borrower’s name, tradenames
and logos. Collateral Agent, the Lenders and Borrower may also make disclosures
to the Securities and Exchange Commission or other governmental agency and any
other public disclosure with investors, other governmental agencies or other
related persons.
12.12    Collateral Agent and Lender Agreement


. Collateral Agent and the Lenders hereby agree to the terms and conditions set
forth on Exhibit B attached hereto. Borrower acknowledges and agrees to the
terms and conditions set forth on Exhibit B attached hereto.
12.13    Time of Essence


. Time is of the essence for the performance of Obligations under this
Agreement.
12.14    Termination Prior to Maturity Date; Survival


. All covenants, representations and warranties made in this Agreement continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has





--------------------------------------------------------------------------------

Exhibit 10.1


satisfied the Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement and for which no claim has been made) in accordance with the terms of
this Agreement, this Agreement may be terminated prior to the Maturity Date by
Borrower, effective five (5) Business Days after written notice of termination
is given to the Collateral Agent and the Lenders.
12.15    Multiple Borrowers.


(a)Borrower’s Agent. Each Borrower hereby irrevocably appoints Parent as its
agent, attorney-in-fact and legal representative for all purposes, including
requesting disbursement of the Term Loans and receiving account statements and
other notices and communications to Borrowers (or any of them) from the
Collateral Agent or any Lender. The Collateral Agent may rely, and shall be
fully protected in relying, on any request for the Term Loan, disbursement
instruction, report, information or any other notice or communication made or
given by Parent, whether in its own name or on behalf of one or more of the
other Borrowers, and Collateral Agent shall not have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Borrower as
to the binding effect on it of any such request, instruction, report,
information, other notice or communication, nor shall the joint and several
character of the Borrowers’ obligations hereunder be affected thereby.


(b)Waivers. Each Borrower hereby waives: (i) any right to require Collateral
Agent to institute suit against, or to exhaust its rights and remedies against,
any other Borrower or any other person, or to proceed against any property of
any kind which secures all or any part of the Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with the Collateral Agent or any Indebtedness of
the Collateral Agent or any Lender to any other Borrower, or to exercise any
other right or power, or pursue any other remedy the Agent or any Lender may
have; (ii) any defense arising by reason of any disability or other defense of
any other Borrower or any guarantor or any endorser, co-maker or other person,
or by reason of the cessation from any cause whatsoever of any liability of any
other Borrower or any guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Obligations, or by reason of any act or
omission of the Collateral Agent or others which directly or indirectly results
in the discharge or release of any other Borrower or any guarantor or any other
person or any Obligations or any security therefor, whether by operation of law
or otherwise; (iii) any defense arising by reason of any failure of the
Collateral Agent to obtain, perfect, maintain or keep in force any Lien on, any
property of any Borrower or any other person; (iv) any defense based upon or
arising out of any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any other Borrower or any guarantor or any endorser, co-maker or other
person, including without limitation any discharge of, or bar against
collecting, any of the Obligations (including without limitation any interest
thereon), in or as a result of any such proceeding. Until all of the Obligations
have been paid, performed, and discharged in full, nothing shall discharge or
satisfy the liability of any Borrower hereunder except the full performance and
payment of all of the Obligations. If any claim is ever made upon the Collateral
Agent for repayment or recovery of any amount or amounts received by the
Collateral Agent in payment of or on account of any of the Obligations, because
of any claim that any such payment constituted a preferential transfer or
fraudulent conveyance, or for any other reason whatsoever, and the Collateral
Agent repays all or part of said amount by reason of any judgment, decree or
order of any court or administrative body having jurisdiction over the
Collateral Agent or any of its property, or by reason of any settlement or
compromise of any such claim effected by the Collateral Agent with any such
claimant (including without limitation the any other Borrower), then and in any
such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Obligations, or any release of any of the
Obligations, and each Borrower shall be and remain liable to the Collateral
Agent and Lender under this Agreement for the amount so repaid or recovered, to
the same extent as if such amount had never originally been received by the
Collateral Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement. Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Obligations, including (but not limited to) any
of the foregoing rights which Borrower may have under any present or future
document or agreement with any other Borrower or other





--------------------------------------------------------------------------------

Exhibit 10.1


person, and including (but not limited to) any of the foregoing rights which any
Borrower may have under any equitable doctrine of subrogation, implied contract,
or unjust enrichment, or any other equitable or legal doctrine.


(c)Consents. Each Borrower hereby consents and agrees that, without notice to or
by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, the Collateral Agent may, from time to time
before or after revocation of this Agreement, do any one or more of the
following in its sole and absolute discretion: (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Borrower or any other
Person in respect of any or all of the Obligations or any other matter; (iii)
accept, release, waive, surrender, enforce, exchange, modify, impair, or extend
the time for the performance, discharge, or payment of, any and all property of
any kind securing any or all of the Obligations or any guaranty of any or all of
the Obligations, or on which the Collateral Agent at any time may have a Lien,
or refuse to enforce its rights or make any compromise or settlement or
agreement therefor in respect of any or all of such property; (iv) substitute or
add, or take any action or omit to take any action which results in the release
of, any one or more other Borrowers or any endorsers or guarantors of all or any
part of the Obligations, including, without limitation one or more parties to
this Agreement, regardless of any destruction or impairment of any right of
contribution or other right of Borrower; (v) apply any sums received from any
other Borrower, any guarantor, endorser, or co-signer, or from the disposition
of any Collateral or security, to any Indebtedness whatsoever owing from such
person or secured by such Collateral or security, in such manner and order as
the Collateral Agent determines in its sole discretion, and regardless of
whether such Indebtedness is part of the Obligations, is secured, or is due and
payable. Each Borrower consents and agrees that the Collateral Agent shall be
under no obligation to marshal any assets in favor of Borrower, or against or in
payment of any or all of the Obligations. Each Borrower further consents and
agrees that the Collateral Agent shall have no duties or responsibilities
whatsoever with respect to any property securing any or all of the Obligations.
Without limiting the generality of the foregoing, the Collateral Agent shall
have no obligation to monitor, verify, audit, examine, or obtain or maintain any
insurance with respect to, any property securing any or all of the Obligations.


(d)Independent Liability. Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Borrower, in
the same action in which any other Borrower may be sued or in separate actions,
as often as deemed advisable by Collateral Agent. Each Borrower is fully aware
of the financial condition of each other Borrower and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Borrower is not relying in any manner
upon any representation or statement of the Collateral Agent or any Lender with
respect thereto. Each Borrower represents and warrants that it is in a position
to obtain, and each Borrower hereby assumes full responsibility for obtaining,
any additional information concerning any other Borrower’s financial condition
and any other matter pertinent hereto as such Borrower may desire, and such
Borrower is not relying upon or expecting the Collateral Agent to furnish to it
any information now or hereafter in the Collateral Agent’s possession concerning
the same or any other matter.


(e)Subordination. All Indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the Indebtedness shall take all actions reasonably requested by Collateral Agent
to effect, to enforce and to give notice of such subordination.


[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


BORROWER:
 
KINDRED BIOSCIENCES, INC.
 
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer




KINDREDBIO EQUINE, INC.
 
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer
 
CENTAUR BIOPHARMACEUTICAL SERVICES, INC.
 
By: /s/ Richard Chin
Name: Richard Chin
Title: Chief Executive Officer








--------------------------------------------------------------------------------

Exhibit 10.1






COLLATERAL AGENT:
 
 
 
 
 
SOLAR CAPITAL LTD.
 
 
 
By: /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1






LENDERS:
 
 
 
 
 
SUNS SPV LLC
 
 
 
By: Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP PRIVATE CREDIT INCOME FUND SPV LLC
 
 
 
 
 
By: Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP PRIVATE CREDIT INCOME BDC SPV LLC
 
 
 
 
 
By: Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP PRIVATE CORPORATE LENDING FUND L.P.
 
 
 
 
 
By: Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 
 
 
 
SCP SF DEBT FUND L.P.
 
 
 
 
 
By: Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 






--------------------------------------------------------------------------------

Exhibit 10.1




SCHEDULE 1.1


Lenders and Commitments


 
Term A Loans
 
Lender
Term Loan Commitment
Commitment Percentage
SOLAR CAPITAL LTD.
$9,196,502.23
45.98%
SUNS SPV LLC
$1,407,908.49
7.04%
SCP PRIVATE CREDIT INCOME FUND SPV LLC
$2,403,343.78
12.02%
SCP PRIVATE CREDIT INCOME BDC SPV LLC
$1,792,883.46
8.96%
SCP PRIVATE CORPORATE LENDING FUND L.P.
$4,077,434.97
20.39%
SCP SF DEBT FUND L.P.
$1,121,927.07
5.61%
TOTAL
$20,000,000.00
100.00%
 
 
 
 
Term B Loans
 
Lender
Term Loan Commitment
Commitment Percentage
SOLAR CAPITAL LTD.
$6,897,376.66
45.98%
SUNS SPV LLC
$1,055,931.36
7.04%
SCP PRIVATE CREDIT INCOME FUND SPV LLC
$1,802,507.84
12.02%
SCP PRIVATE CREDIT INCOME BDC SPV LLC
$1,344,662.60
8.96%
SCP PRIVATE CORPORATE LENDING FUND L.P.
$3,058,076.23
20.39%
SCP SF DEBT FUND L.P.
$841,445.31
5.61%
TOTAL
$15,000,000.00
100.00%
 
 
 
 
Term C Loans
 
Lender
Term Loan Commitment
Commitment Percentage
SOLAR CAPITAL LTD.
$6,897,376.66
45.98%
SUNS SPV LLC
$1,055,931.36
7.04%
SCP PRIVATE CREDIT INCOME FUND SPV LLC
$1,802,507.84
12.02%
SCP PRIVATE CREDIT INCOME BDC SPV LLC
$1,344,662.60
8.96%
SCP PRIVATE CORPORATE LENDING FUND L.P.
$3,058,076.23
20.39%
SCP SF DEBT FUND L.P.
$841,445.31
5.61%
TOTAL
$15,000,000.00
100.00%
 
 
 
 
Aggregate (all Committed Term Loans)
 
Lender
Term Loan Commitment
Commitment Percentage
SOLAR CAPITAL LTD.
$22,991,255.55
45.98%
SUNS SPV LLC
$3,519,771.21
7.04%






--------------------------------------------------------------------------------

Exhibit 10.1


SCP PRIVATE CREDIT INCOME FUND SPV LLC
$6,008,359.46
12.02%
SCP PRIVATE CREDIT INCOME BDC SPV LLC
$4,482,208.66
8.96%
SCP PRIVATE CORPORATE LENDING FUND L.P.
$10,193,587.43
20.39%
SCP SF DEBT FUND L.P.
$2,804,817.69
5.61%
TOTAL
$50,000,000.00
100.00%






--------------------------------------------------------------------------------

Exhibit 10.1








EXHIBIT A


Description of Collateral


The Collateral consists of all of Borrower’s right, title and interest in and to
the following property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts and other Collateral Accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) any interest
of Borrower as a lessee or sublessee under a real property lease; (b) rights
held under a license that are not assignable by their terms without the consent
of the licensor thereof (but only to the extent such restriction on assignment
is effective under Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity); (c) any
interest of Borrower as a lessee under an Equipment lease if Borrower is
prohibited by the terms of such lease from granting a security interest in such
lease or under which such an assignment or Lien would cause a default to occur
under such lease; provided, however, that upon termination of such prohibition,
such interest shall immediately become Collateral without any action by
Borrower, Collateral Agent or any Lender or (d) any intent-to-use trademarks.





--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT B


Collateral Agent and Lender Terms


1.Appointment of Collateral Agent.


(a)Each Lender hereby appoints Solar (together with any successor Collateral
Agent pursuant to Section 7 of this Exhibit B) as Collateral Agent under the
Loan Documents and authorizes Collateral Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from Borrower, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Collateral Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.


(b)Without limiting the generality of clause (a) above, Collateral Agent shall
have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Loan Document to any Lender is hereby authorized to make
such payment to Collateral Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of Collateral Agent and
Lenders with respect to any Obligation in any bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Lender),
(iii) act as collateral agent for the Secured Parties for purposes of the
perfection of all Liens created by the Loan Documents and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral as
permitted pursuant to the Loan Agreement, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Collateral Agent and the other Lenders with respect to the Borrower and/or the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Collateral Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
Collateral Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, including any Deposit Account maintained by
Borrower or any Guarantor with, and cash and Cash Equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Collateral Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Collateral Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Lender). Any such
Person shall benefit from this Exhibit B to the extent provided by Collateral
Agent.


(c)Under the Loan Documents, Collateral Agent (i) is acting solely on behalf of
the Lenders, with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Collateral Agent”, the terms
“agent”, “Collateral Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Collateral Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender, by accepting the benefits of the Loan Documents,
hereby waives and agrees not to assert any claim against Collateral Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above. Except as expressly set forth in the Loan Documents,
Collateral Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by Solar or any of its
Affiliates in any capacity.


2.Binding Effect; Use of Discretion; E-Systems.







--------------------------------------------------------------------------------

Exhibit 10.1


(a)Each Lender, by accepting the benefits of the Loan Documents, agrees that (i)
any action taken by Collateral Agent or the Required Lenders (or, if expressly
required in any Loan Document, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Collateral Agent in reliance upon the instructions of the Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by Collateral
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders.


(b)If Collateral Agent shall request instructions from the Required Lenders or
all affected Lenders with respect to any act or action (including failure to
act) in connection with any Loan Document, then Collateral Agent shall be
entitled to refrain from such act or taking such action unless and until
Collateral Agent shall have received instructions from the Required Lenders or
all affected Lenders, as the case may be, and Collateral Agent shall not incur
liability to any Person by reason of so refraining. Collateral Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document (i) if such action would, in the opinion of Collateral Agent, be
contrary to any Requirement of Law or any Loan Document, (ii) if such action
would, in the opinion of Collateral Agent, expose Collateral Agent to any
potential liability under any Requirement of Law or (iii) if Collateral Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Collateral Agent as a result of Collateral
Agent acting or refraining from acting under any Loan Document in accordance
with the instructions of the Required Lenders or all affected Lenders, as
applicable.


(c)Collateral Agent is hereby authorized by Borrower and each Lender to
establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Term Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Collateral
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents (including, without limitation, borrowing base
certificates) and similar items on, by posting to or submitting and/or
completion, on E-Systems. Borrower and each Lender acknowledges and agrees that
the use of transmissions via an E-System or electronic mail is not necessarily
secure and that there are risks associated with such use, including risks of
interception, disclosure and abuse, and Borrower and each Lender assumes and
accepts such risks by hereby authorizing the transmission via E-Systems or
electronic mail. Each “e‑signature” on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature”, and each such posting
shall be deemed sufficient to satisfy any requirement for a “writing”, in each
case including pursuant to any Loan Document, any applicable provision of any
Code, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Collateral Agent, Borrower and/or Lenders in connection with the use of such
E-System. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS”
AND “AS AVAILABLE”. NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS.


3.Collateral Agent’s Reliance, Etc


. Collateral Agent may, without incurring any liability hereunder, (a) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, Borrower) and (b) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties. None
of Collateral Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender and Borrower hereby waives and shall not assert (and
Borrower shall cause its Subsidiaries to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such





--------------------------------------------------------------------------------

Exhibit 10.1


Related Person (each as determined in a final, non-appealable judgment of a
court of competent jurisdiction) in connection with the duties of Collateral
Agent expressly set forth herein. Without limiting the foregoing, Collateral
Agent: (i) shall not be responsible or otherwise incur liability for any action
or omission taken in reliance upon the instructions of the Required Lenders or
for the actions or omissions of any of its Related Persons, except to the extent
that a court of competent jurisdiction determines in a final non-appealable
judgment that Collateral Agent acted with gross negligence or willful misconduct
in the selection of such Related Person; (ii) shall not be responsible to any
Lender or other Person for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document; (iii) makes no warranty
or representation, and shall not be responsible, to any Lender or other Person
for any statement, document, information, representation or warranty made or
furnished by or on behalf of Borrower or any Related Person of Borrower in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Collateral Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of Borrower or as to the
existence or continuation or possible occurrence or continuation of any Event of
Default, and shall not be deemed to have notice or knowledge of such occurrence
or continuation unless it has received a notice from Borrower or any Lender
describing such Event of Default that is clearly labeled “notice of default” (in
which case Collateral Agent shall promptly give notice of such receipt to all
Lenders, provided that Collateral Agent shall not be liable to any Lender for
any failure to do so, except to the extent that such failure is attributable to
Collateral Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction); and, for
each of the items set forth in clauses (i) through (iv) above, each Lender and
Borrower hereby waives and agrees not to assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action it might have against Collateral Agent based thereon.
4.    Collateral Agent Individually


. Collateral Agent and its Affiliates may make loans and other extensions of
credit to, acquire stock and stock equivalents of, engage in any kind of
business with, Borrower or any Affiliate of Borrower as though it were not
acting as Collateral Agent and may receive separate fees and other payments
therefor. To the extent Collateral Agent or any of its Affiliates makes any Term
Loans or otherwise becomes a Lender hereunder, it shall have and may exercise
the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Collateral Agent or
such Affiliate, as the case may be, in its individual capacity as Lender, or as
one of the Required Lenders.
5.    Lender Credit Decision; Collateral Agent Report


. Each Lender acknowledges that it shall, independently and without reliance
upon Collateral Agent, any Lender or any of their Related Persons or upon any
document solely or in part because such document was transmitted by Collateral
Agent or any of its Related Persons, conduct its own independent investigation
of the financial condition and affairs of Borrower and make and continue to make
its own credit decisions in connection with entering into, and taking or not
taking any action under, any Loan Document or with respect to any transaction
contemplated in any Loan Document, in each case based on such documents and
information as it shall deem appropriate. Except for documents expressly
required by any Loan Document to be transmitted by Collateral Agent to the
Lenders, Collateral Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, Property, financial and other condition or
creditworthiness of Borrower or any Affiliate of Borrower that may come in to
the possession of Collateral Agent or any of its Related Persons. Each Lender
agrees that is shall not rely on any field examination, audit or other report
provided by Collateral Agent or its Related Persons (an “Collateral Agent
Report”). Each Lender further acknowledges that any Collateral Agent Report (a)
is provided to the Lenders solely as a courtesy, without consideration, and
based upon the understanding that such Lender will not rely on such Collateral
Agent Report, (b) was prepared by Collateral Agent or its Related Persons based
upon information





--------------------------------------------------------------------------------

Exhibit 10.1


provided by Borrower solely for Collateral Agent’s own internal use, and (c) may
not be complete and may not reflect all information and findings obtained by
Collateral Agent or its Related Persons regarding the operations and condition
of Borrower. Neither Collateral Agent nor any of its Related Persons makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing, (ii) the accuracy or completeness of the information
contained in any Collateral Agent Report or in any related documentation, (iii)
the scope or adequacy of Collateral Agent’s and its Related Persons’ due
diligence, or the presence or absence of any errors or omissions contained in
any Collateral Agent Report or in any related documentation, and (iv) any work
performed by Collateral Agent or Collateral Agent’s Related Persons in
connection with or using any Collateral Agent Report or any related
documentation. Neither Collateral Agent nor any of its Related Persons shall
have any duties or obligations in connection with or as a result of any Lender
receiving a copy of any Collateral Agent Report. Without limiting the generality
of the forgoing, neither Collateral Agent nor any of its Related Persons shall
have any responsibility for the accuracy or completeness of any Collateral Agent
Report, or the appropriateness of any Collateral Agent Report for any Lender’s
purposes, and shall have no duty or responsibility to correct or update any
Collateral Agent Report or disclose to any Lender any other information not
embodied in any Collateral Agent Report, including any supplemental information
obtained after the date of any Collateral Agent Report. Each Lender releases,
and agrees that it will not assert, any claim against Collateral Agent or its
Related Persons that in any way relates to any Collateral Agent Report or arises
out of any Lender having access to any Collateral Agent Report or any discussion
of its contents, and agrees to indemnify and hold harmless Collateral Agent and
its Related Persons from all claims, liabilities and expenses relating to a
breach by any Lender arising out of such Lender’s access to any Collateral Agent
Report or any discussion of its contents.
6.    Indemnification


. Each Lender agrees to reimburse Collateral Agent and each of its Related
Persons (to the extent not reimbursed by Borrower as required under the Loan
Documents (including pursuant to Section 12.2 of the Agreement)) promptly upon
demand for its Pro Rata Share of any out-of-pocket costs and expenses
(including, without limitation, fees, charges and disbursements of financial,
legal and other advisors and any Taxes or insurance paid in the name of, or on
behalf of, Borrower) incurred by Collateral Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, amendment, consent, waiver or enforcement of, or
the taking of any other action (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding
(including, without limitation, preparation for and/or response to any subpoena
or request for document production relating thereto) or otherwise) in respect
of, or legal advice with respect to, its rights or responsibilities under, any
Loan Document. Each Lender further agrees to indemnify Collateral Agent and each
of its Related Persons (to the extent not reimbursed by Borrower as required
under the Loan Documents (including pursuant to Section 12.2 of the Agreement)),
ratably according to its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including, to
the extent not indemnified by the applicable Lender, Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by,
or asserted against Collateral Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Collateral Agent or any of its Related Persons under or with respect
to the foregoing; provided that no Lender shall be liable to Collateral Agent or
any of its Related Persons under this Section 6 of this Exhibit B to the extent
such liability has resulted from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such Related Person, as determined by a
final non-appealable judgment of a court of competent jurisdiction. To the
extent required by any applicable Requirement of Law, Collateral Agent may
withhold from any payment to any Lender under a Loan Document an amount equal to
any applicable withholding Tax. If the IRS or any other Governmental Authority
asserts a claim that Collateral Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason, or if Collateral Agent
reasonably determines that it was required to withhold Taxes from a prior
payment to or for the account of any Lender but failed to do so, such Lender
shall promptly indemnify Collateral Agent fully for all amounts paid, directly
or indirectly, by Collateral Agent as Tax or otherwise, including penalties and
interest, and together with all expenses incurred by Collateral Agent.
Collateral Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding Tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Collateral





--------------------------------------------------------------------------------

Exhibit 10.1


Agent is entitled to indemnification from such Lender under the immediately
preceding sentence of this Section 6 of this Exhibit B.
7.    Successor Collateral Agent


. Collateral Agent may resign at any time by delivering notice of such
resignation to the Lenders and Borrower, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective, in accordance with the terms of this Section 7 of this Exhibit B.
If Collateral Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Collateral Agent. If, after 30 days after the
date of the retiring Collateral Agent’s notice of resignation, no successor
Collateral Agent has been appointed by the Required Lenders and has accepted
such appointment, then the retiring Collateral Agent may, on behalf of the
Lenders, appoint a successor Collateral Agent from among the Lenders. Effective
immediately upon its resignation, (a) the retiring Collateral Agent shall be
discharged from its duties and obligations under the Loan Documents, (b) the
Lenders shall assume and perform all of the duties of Collateral Agent until a
successor Collateral Agent shall have accepted a valid appointment hereunder,
(c) the retiring Collateral Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Collateral Agent was,
or because such Collateral Agent had been, validly acting as Collateral Agent
under the Loan Documents, and (d) subject to its rights under Section 2(b) of
this Exhibit B, the retiring Collateral Agent shall take such action as may be
reasonably necessary to assign to the successor Collateral Agent its rights as
Collateral Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as Collateral Agent, a successor Collateral
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Collateral Agent under the Loan Documents.
8.    Release of Collateral


. Each Lender hereby consents to the release and hereby directs Collateral Agent
to release (or in the case of clause (b)(ii) below, release or subordinate) the
following:
(a)    any Guarantor if all of the stock of such Subsidiary owned by Borrower is
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a valid waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to any Loan Document; and


(b)    any Lien held by Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold or otherwise disposed of by Borrower in
a transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), (ii) any Collateral subject to a Lien that is expressly
permitted under clause (c) of the definition of the term “Permitted Lien” and
(iii) all of the Collateral and Borrower, upon (A) termination of all of the
Commitments, (B) the payment in full in cash of all of the Obligations (other
than inchoate indemnity obligations for which no claim has been made), and (C)
to the extent requested by Collateral Agent, receipt by Collateral Agent and
Lenders of liability releases from Borrower in form and substance acceptable to
Collateral Agent (the satisfaction of the conditions in this clause (iii), the
“Termination Date”).


9.    Setoff and Sharing of Payments


. In addition to any rights now or hereafter granted under any applicable
Requirement of Law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default and subject to
Section 10(d) of this Exhibit B, each Lender is hereby authorized at any time or
from time to time upon the direction of Collateral Agent, without notice to
Borrower or any other Person, any such notice being hereby expressly waived, to
setoff and to appropriate and to apply any and all balances held by it at any of
its offices for the account of Borrower (regardless of whether such balances are
then due to Borrower) and any other properties or assets at any time held or
owing by that Lender or that holder to or for the credit or for the account of
Borrower against and on account of any of the Obligations that are not paid when
due. Any Lender exercising a right of setoff or otherwise receiving any payment
on account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the





--------------------------------------------------------------------------------

Exhibit 10.1


Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations. Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may purchase participations in accordance with the preceding
sentence and (b) any Lender so purchasing a participation in the Term Loans made
or other Obligations held by other Lenders or holders may exercise all rights of
offset, bankers’ liens, counterclaims or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Term Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.
10.    Advances; Payments; Non-Funding Lenders; Actions in Concert.


(a)Advances; Payments. If Collateral Agent receives any payment with respect to
a Term Loan for the account of the Lenders on or prior to 2:00 p.m. (New York
time) on any Business Day, Collateral Agent shall pay to each applicable Lender
such Lender’s Pro Rata Share of such payment on such Business Day. If Collateral
Agent receives any payment with respect to a Term Loan for the account
of Lenders after 2:00 p.m. (New York time) on any Business Day, Collateral Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on the next Business Day.


(b)Return of Payments.


(i)If Collateral Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Collateral Agent or on behalf of from Borrower and such related payment is not
received by Collateral Agent, then Collateral Agent will be entitled to recover
such amount (including interest accruing on such amount at the rate otherwise
applicable to such Obligation) from such Lender on demand without setoff,
counterclaim or deduction of any kind.


(ii)If Collateral Agent determines at any time that any amount received by
Collateral Agent under any Loan Document must be returned to Borrower or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of any Loan Document, Collateral
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Collateral Agent on demand any portion of
such amount that Collateral Agent has distributed to such Lender, together with
interest at such rate, if any, as Collateral Agent is required to pay to
Borrower or such other Person, without setoff, counterclaim or deduction of any
kind and Collateral Agent will be entitled to set off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.


(c)Non-Funding Lenders.


(i)Unless Collateral Agent shall have received notice from a Lender prior to the
date of any Term Loan that such Lender will not make available to Collateral
Agent such Lender’s Pro Rata Share of such Term Loan, Collateral Agent may
assume that such Lender will make such amount available to it on the date of
such Term Loan in accordance with Section 2(b) of this Exhibit B, and Collateral
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available a corresponding amount for the account of Borrower on such date.
If and to the extent that such Lender shall not have made such amount available
to Collateral Agent, such Lender and Borrower severally agree to repay to
Collateral Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the day such amount is made available to
Borrower until the day such amount is repaid to Collateral Agent, at a rate per
annum equal to the interest rate applicable to the Obligation that would have
been created when Collateral Agent made available such amount to Borrower had
such Lender made a corresponding payment available. If such Lender shall repay
such corresponding amount to Collateral Agent, the amount so repaid shall
constitute such Lender’s portion of such Term Loan for purposes of this
Agreement.







--------------------------------------------------------------------------------

Exhibit 10.1


(ii)To the extent that any Lender has failed to fund any Term Loan or any other
payments required to be made by it under the Loan Documents after any such Term
Loan is required to be made or such payment is due (a “Non-Funding Lender”),
Collateral Agent shall be entitled to set off the funding short-fall against
that Non-Funding Lender’s Pro Rata Share of all payments received from or on
behalf of Borrower thereunder. The failure of any Non‑Funding Lender to make any
Term Loan or any payment required by it hereunder shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
such Term Loan, but neither any Other Lender nor Collateral Agent shall be
responsible for the failure of any Non-Funding Lender to make such Term Loan or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be included in the calculation of “Required Lenders” hereunder) for
any voting or consent rights under or with respect to any Loan Document. At
Borrower’s request, Collateral Agent or a Person reasonably acceptable to
Collateral Agent shall have the right with Collateral Agent’s consent and in
Collateral Agent’s sole discretion (but Collateral Agent or any such Person
shall have no obligation) to purchase from any Non-Funding Lender, and each
Lender agrees that if it becomes a Non-Funding Lender it shall, at Collateral
Agent’s request, sell and assign to Collateral Agent or such Person, all of the
Term Loan Commitment (if any), and all of the outstanding Term Loan of that
Non-Funding Lender for an amount equal to the aggregate outstanding principal
balance of the Term Loan held by such Non-Funding Lender and all accrued
interest with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed assignment agreement in form and
substance reasonably satisfactory to, and acknowledged by, Collateral Agent.


(d)Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of any Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Collateral Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under any
Loan Document shall be taken in concert and at the direction or with the consent
of Collateral Agent or Required Lenders.





--------------------------------------------------------------------------------

Exhibit 10.1








EXHIBIT C


Taxes; Increased Costs.


1.    Defined Terms


. For purposes of this Exhibit C:
(a)    “Connection Income Taxes” means Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes.
    
(b)    “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (A)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Term Loan
or Term Loan Commitment pursuant to a law in effect on the date on which (A)
such Lender acquires such interest in the Term Loan or Term Commitment or (B)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2 or Section 4 of this Exhibit C, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 7 of this Exhibit C and (iv) any withholding Taxes imposed under
FATCA.
    
(c)    “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.


(d)    “Foreign Lender” means a Lender that is not a U.S. Person.


(e)    “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.


(f)    “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).


(g)    “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


(h)    “Recipient” means Collateral Agent or any Lender, as applicable.





--------------------------------------------------------------------------------

Exhibit 10.1




(i)    “U.S. Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.


(j)    “Withholding Agent” means Borrower and Collateral Agent.


2.    Payments Free of Taxes


. Any and all payments by or on account of any obligation of Borrower under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2 or Section 4 of this Exhibit C) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
3.    Payment of Other Taxes by Borrower


. Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Collateral Agent timely reimburse it
for the payment of, any Other Taxes.
4.    Indemnification by Borrower


. Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under Section 2 of
this Exhibit C or this Section 4) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Collateral Agent),
or by Collateral Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
5.    Indemnification by the Lenders


. Each Lender shall severally indemnify Collateral Agent, within 10 days after
demand therefor, for (a) any Indemnified Taxes attributable to such Lender (but
only to the extent that Borrower has not already indemnified Collateral Agent
for such Indemnified Taxes and without limiting the obligation of Borrower to do
so), (b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.1 of the Agreement relating to the maintenance of a
Participant Register and (c) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by Collateral Agent in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Collateral Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Collateral Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by Collateral Agent to the Lender from
any other source against any amount due to Collateral Agent under this Section
5.
6.    Evidence of Payments


. As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to the provisions of this Exhibit C, Borrower
shall deliver to Collateral Agent the original or a certified copy of a receipt





--------------------------------------------------------------------------------

Exhibit 10.1


issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Collateral Agent.
7.    Status of Lenders.


(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Collateral Agent, at the time or times reasonably
requested by Borrower or Collateral Agent, such properly completed and executed
documentation reasonably requested by Borrower or Collateral Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Collateral Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Collateral Agent as will
enable Borrower or Collateral Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this
Exhibit C) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(b)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,


(i)any Lender that is a U.S. Person shall deliver to Borrower and Collateral
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Collateral Agent), executed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;


(ii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Collateral Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Collateral Agent), whichever of the following
is applicable:


(A)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;



(B)
executed copies of IRS Form W-8ECI;



(C)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate, in form and substance reasonably acceptable to Borrower and
Collateral Agent, to the effect that such Foreign Lender (or other applicable
Person) is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or








--------------------------------------------------------------------------------

Exhibit 10.1


(D)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;



(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Collateral Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Collateral Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower or Collateral Agent to determine the withholding or deduction
required to be made; and


(iv)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Collateral Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or Collateral Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by Borrower or
Collateral Agent as may be necessary for Borrower and Collateral Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


(v)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Collateral Agent in
writing of its legal inability to do so.


8.    Treatment of Certain Refunds


. If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to the provisions of this Exhibit C (including by the payment of
additional amounts pursuant to the provisions of this Exhibit C), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under the provisions of this Exhibit C with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 8 (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 8, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section 8
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 8 shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
9.    Increased Costs





--------------------------------------------------------------------------------

Exhibit 10.1




. If any change in applicable law shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (ii) through
(iv) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto, and the result
shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Term Loan or of maintaining its obligation to make
any such Term Loan, or to reduce the amount of any sum received or receivable by
such Recipient (whether of principal, interest or any other amount), then, upon
the request of such Recipient, Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.
10.    Survival


. Each party’s obligations under the provisions of this Exhibit C shall survive
the resignation or replacement of Collateral Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.





--------------------------------------------------------------------------------

Exhibit 10.1






EXHIBIT D


Loan Payment Request Form


Fax To: (212) 993-1698                                Date:
_____________________
Loan Payment:
Kindred Biosciences, Inc.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     




Loan Advance:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     


Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.




Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     





--------------------------------------------------------------------------------

Exhibit 10.1




Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)
Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                     Telephone #:            





--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT E


Compliance Certificate


TO:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
FROM:
Kindred Biosciences, Inc., on behalf of itself and each other Borrower



The undersigned authorized officer (“Officer”) of Kindred Biosciences, Inc.
(“Parent”), hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement dated as of September 30, 2019, by and among
Parent, each other Borrower party thereto, Collateral Agent, and the Lenders
from time to time party thereto (the “Loan Agreement;” capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;


(b)    There are no defaults or Events of Default, except as noted below;


(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.


(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports; Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local Taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;


(e)No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.


Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.





--------------------------------------------------------------------------------

Exhibit 10.1


 
Reporting Covenant
Requirement
Actual
Complies
1)
Monthly financial statements
Monthly within 30 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 90 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (within earlier 10 days of approval or February 28), and when revised
 
Yes
No
N/A
4)
A/R & A/P agings
If applicable
 
Yes
No
N/A
5)
8‑K, 10‑K and 10‑Q Filings
Within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
7)
IP Report
When required
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


Minimum Liquidity


1.
Minimum Cash Amount


at any time prior to the initial Funding Date of any Term B Loan, $5,000,000


at all times on and after the initial Funding Date of any Term B Loan and prior
to the initial Funding Date of any Term C Loan, $10,000,000


at all times on and after the initial Funding Date of any Term C Loan
$15,000,000
$____________________
2.
Aggregate amount of Borrower’s and its Subsidiaries’ accounts payable that have
not been paid within ninety (90) days from the invoice date of the relevant
account payable:
$____________________
3.
Line 1 plus Line 2:
$____________________
4.
Qualified Cash:
$____________________
8.
Is Line 4 greater than or equal to Line 3?
Yes (in compliance)


No (not in compliance)








--------------------------------------------------------------------------------

Exhibit 10.1


Other Matters


1)
Have there been any changes in Key Persons since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?
Yes
No
 
 
 
 
4)
Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No
 
 
 
 
5)
Has Borrower or any Subsidiary entered into or amended any Material Agreement?
If yes, please explain and provide a copy of the Material Agreement(s) and/or
amendment(s).
Yes
No
 
 
 
 
6)
Has Borrower provided the Collateral Agent with all notices required to be
delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?
Yes
No



Exceptions
Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)
Kindred Biosciences, Inc., on behalf of itself and each other Borrower
By:                  
Name:                  
Title:                  
Date:


COLLATERAL AGENT USE ONLY
 
 
Received by:
Date:  
 
 
Verified by:  
Date:  
 
 
Compliance Status:YesNo






--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT F


CORPORATE BORROWING CERTIFICATE


Borrower:
___________________
Date: ______ __, 2019
Lender[s]:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
 
 
 
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
    
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.


3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws. Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.


4.    The following resolutions were duly and validly adopted by Borrower’s
board of directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.


[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1




RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
 
 
 
□
 
 
 
□
 
 
 
□
 
 
 
□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.
RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

Exhibit 10.1






5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By:
 
 
Name:
 
 
Title:



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.
 
 
By:
 
 
Name:
 
 
Title:










--------------------------------------------------------------------------------

Exhibit 10.1






Exhibit A
Certificate of Incorporation (including amendments)


[see attached]





--------------------------------------------------------------------------------

Exhibit 10.1






Exhibit B
Bylaws


[see attached]





--------------------------------------------------------------------------------

Exhibit 10.1






EXHIBIT G


ACH LETTER


SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
Fax: (212) 993-1698
Email: stornio@Solarcapltd.com
Re: Loan and Security Agreement dated as of September 30, 2019 (the “Agreement”)
by and among Kindred Biosciences, Inc., KindredBio Equine, Inc., Centaur
Biopharmaceutical Services, Inc. and each other borrower thereto (individually
and collectively, jointly and severally, “Borrower”), Solar Capital Ltd.
(“Solar”), as collateral agent (in such capacity, “Collateral Agent”) and the
Lenders listed on Schedule 1.1 thereof or otherwise a party thereto from time to
time, including Solar in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”). Capitalized terms used but not otherwise defined
herein shall have the meanings given them under the Agreement.
In connection with the above referenced Agreement, the Borrower hereby
authorizes the Collateral Agent to, at its discretion and with prior notice of
at least one (1) Business Day, initiate debit entries to the Borrower’s account
indicated below (i) on each payment date of all Obligations then due and owing,
(ii) at any time any payment due and owing with respect to Lender Expenses, and
(iii) upon an Event of Default, any other Obligations outstanding, in each case
pursuant to Section 2.3(e) of the Agreement. The Borrower authorizes the
depository institution named below to debit to such account.
Depository Name
Branch
City
State and Zip Code
Transit/ABA Number
Account Number



This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
[BORROWER entity holding specified account]
By: _________________________________________
Title: ________________________________________
Date: ________________________________________









